Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 1 of 52

 

 

PROMISSORY NOTE
Principal Loan Date |~ Maturity Loan No - Call / Coll Account Officer | Initials
$250,600.00 | 12-13-2019 {12-1 3-2024 5552562 08 XX-XXXXXXX ae

 

 

 

 

 

 

 

 

References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
Any item above containing “***" has been omitted due to text length limitations.

 

 

 

Borrower: True Colours, inc. (gga Lender: First National Bank & Trust Co of Woatharford
§02 S Main St ; STILLWATER WEST BRANCH
Stillwater, OK 74074 . 4611 W6TH AVE
STILLWATER, OK 74074
(405) 533-3737
Principal Amount: $250,000.00 Date of Note: December 13, 2019

’

PROMISE TO PAY. True Colours, inc. ("Borrower") promises to pay to First Natlonal Bank & Trust Co of Weatherford ("Lender”), or order, In
lawful money of tho United States of Amorica, the Principal amount of Two Hundred Fifty Thousand & 00/100 Dollars ($250,000.00), together
-Wwith Interest on'the unpald principal balance from December 13, 2019, calculated as dedcribed In the "INTEREST CALCULATION METHOD"
paragraph using an Interest rate of 6.760% por annum based on a year of 360 days, untll pald in full. Tho interest rate may change under the
terms and conditions of the "INTEREST AFTER DEFAULT” section,

PAYMENT. Borrower will pay this loan in full Inimediately upon Lender's demand, If no demand Is made, Borrower will pay this loan in 59
payments of $4,814.14 each payment and an irregular last Ppayment'estimatod at $4,813.81. Borrower's first Payment Is due January 13,
‘2020, and all subsequent payments ara due on the same day of each month after that. Borrower's final payment will be due on December 13,
2024, and will be for all principal and all accrued Interest not yet pald. Payments Include principal and Interest, Unless otherwise agreed or

_ Tequirod by applicable law, payments will be applied first to any accrued unpald interest; then to principal; then to any late charges; and then to

any unpald collection costs, Borrower. will pay Lender at Lender's address shown’ above or at such other place as Lender may designate in
writing.

INTEREST CALCULATION METHOD. Interest on this Note Is computed on a 366/360 basis; that [s, by applying the: ratio of the Interest rate

+ over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance Is
- “outstanding. All Interest payable under this Note is computed’ using this mathod. !

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of this Note, Borrower understands that Lender is
entitied to a minimum Interest charge of $7.50. Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay
without penaity ell ora portion of the amount owed earlier than it is due, Early payments will not, unless agreed to by Lender In writing, relieve
Borrower of Borrower's obligation to continue to make payments ‘under the payment schedule. Rather, early Payments will reduce the principal
balance due and may result In Borrower's making fewer Payments. Borrower agrees not to send Lender payments marked “paid in full",

» "without recourse", or similar language. If Borrower sends such a payment, Lender may accept it without losing any of Lenders rights under

. this Note, and Borrower will remain obligated to pay any further amount owed to Lender. All written communications concerning disputed

amounts, including any check or other payment instrument that Indicates that the. Payment constitutes “payment in full” of the amount owed or
that Is tondered with other conditions or limitations or as full satisfaction of a disputed amount must be malied or delivered to: FIRST
NATIONAL BANK & TRUST COMPANY OF WEATHERFORD, STILLWATER WEST BRANGH, 4611 W 6TH AVE STILLWATER, OK 73061.

* LATE CHARGE. - If a payment is 11 days or more late, Borrower will be charged 5,000% of the unpald portion of the regularly scheduled

payment or $9,999.99, whichever Is less. The late charge will not be less than $5.00. However, Lender may charge the maximum delinquency
charge authorized by law as it may be increased during the term of this loan,

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final maturity, the interest rate on this Note shall be increased to

18.000% per annum based on a year of 360 days. However, in no event will the interest rate exceed the maximum interest rate limitations
under applicable law. 1

|
DEFAULT. Each of the following shall constitute an event of default (‘Event of Default") under this Note:
Payment Default. Borrower falls to. make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Note or in

any of the related documents or to comply with or to perform any term, obligation, covenant:or condition contained In any other agreement
between Lender and Borrower. 1

False Statomonts. Any warranty; representation or statement made or fumished to Lender by Borrower or on Borrower's behalf under this
Note or the related documents Is false or misteading in any material respect, either now or at the time made or furnished or becomes false
‘or misleading at any time thereafter.

Insolvency, The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a
recelver for any part of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptcy or, insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure’ or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of-the claim which Is the basis of the creditor or
forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits.with Lender monies or

- a surety bond for the creditor or forfeiture proceeding, in an amount detetmined by Lender, In Its sole discretion, as being an ‘adequate

‘Teserve or bond for the dispute. “

Events Affecting Guarantor. Any of the preceding events occurs with respect ito any Guarantor of any of the indebtedness or any
Guarantor dles or bécomes incompetent, or revokes or disputes the ‘validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note. | , :

Change In Ownership. Any change in ownership of twenty-five percent (25%) or more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Sorrower’s financial condition, or Lender believes the prospect of payment or
performance of this Note Is impaired.

Insecurity. Lender in good faith believes itself insecure, -

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal balance under this Note and ali accrued unpald interest
immediately dué; and then Borrower will pay that amount.

: ( :

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect this Note if Borrower does not.pay. Borrower will pay
Lender that amount, This includes, subject to any limits under applicable law, Lender's attorneys’ fees and Lender's legal expenses, whether or
not there is a lawsuit, including without limitation all attorneys’ fees and legal 6xpenses for bankruptcy proceedings (including efforts to madify
or vacate any.automatic stay or injunction), and appeals, [f nat prohibited by applicable law, Borrower also will pay any court costs, in addition
to all other sums provided by law.

GOVERNING LAW. This Note.will be governed by federal law applicable to Lender and, to the extent not pree d.by federal law, the laws of

. the State of Oklahoma without regard to.its conflicts of law provisions. This Note has bean accepted by Londor in the State of Oklahoma.

RIGHT OF SETOFF. To the extent permitted by applicatile law, Lender reserves a right of setoff iri all Borrower's accounts with Lender (whether
checking, savings, or sone other account). This includes all:accounts Borrower holds jointly with someone else and all accounts Borrower may

; open in the future, However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by

,/aw. Borrower authorizes Lender, to the extent permitted by applicable law, to charge or setoff all sums owing on'the indebtedness against any

~ and all such accounts. :

COLLATERAL. Borrower acknowledges this Note is secured by the following collateral described in the security Instrument listed herein:
(A) a Commercial Security Agreement dated December 713, 2019 made'and executed between True Colours, Inc. and Lender on collateral
described as: inventory, accounts, equipment and genaral intangibles.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrower's heirs, personal representatives,
Successors and assigns, and shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES, Borrower may notify. Lender if Lender
Teports any inaccurate Information about Borrower's account(s) to a consumer reporting agency. Borrower's written notice describing the
Specific inaccuracy(ies) should be sent to Lender at the following address: First National Bank & Trust Co of Weatherford, STILLWATER WEST

exer /L
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 2 of 52

PROMISSORY NOTE

Loan No: 5552562 (Continued) Page 2

BRANCH, 4611 W 6TH AVE, STILLWATER. OK 74074.

GENERAL PROVISIONS. This Note is Payable on demand. The inclusion of specific default provisions or rights of Lender shall not preclude
Lender's right to declare payment of this Note on its demand. If any part of this Note cannot be enforced, this fact will not affect the rest of the
Note. Lender may delay or forgo en! reing any of its rights or remedies under this Note without losing them, Borrower and any other person
who signs, guarantees or endorses this Note. to the extent allowed by law, waive presentment, demand for Payment, and notice of dishonor.
Upon any change in the terms of this Note, and unless otherwise expressly stated in writing, no party who signs this Note, whether as maker,

security interest in the collateral; and take any other action deemed necessary by Lender without the consent of or notice to anyone, All such
parties also agree that Lender may modify this loan without the consent of or notice to anyone other than the party with whom the modification
is made. The obligations under this Note are Joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE. BORROWER AGREES TO THE
TERMS OF THE NOTE,

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
Menetn ae DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT

OR WITH THE PROCEEDS HEREOF, RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
AMOUNTS PAID BY THE DEBTOR HEREUNDER.

BORROWER:

TRUE COLQURS, INC,

 

 

\aePre Ver 1820057 Cape Freaks WEA Carpereten 1007 SOR AN Rigees Sinead = Cn LIPAGSUTTOOMLPLODO PC TAder? Pa-COAM BEC
 

Case: 20-10845 Doc: FROMISSORY N pio1/20 Page: 3 of 52

 

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer | Initials
$100,000.00 12-13-2019 [12-13-2020 5552563 08 XX-XXXXXXX ase

 

 

 

 

 

 

 

 

 

References in the boxes above are for Lender's use only and do not limit the applicability of this document to any Particular loan or item.
Any item above containing “***" has been omitted due to text length limitations.

 

 

Borrower: True Colours, fic. 4 4iNy AS SBBOR), Lender: First National Bank & Trust Co of Weatherford
502 S Main St STILLWATER WEST BRANCH
Stillwater, OK 74074 4611 W 6TH AVE

STILLWATER, OK 74074
(405) 533-3737

Principal Amount: $100,000.00 Date of Note: December 13, 2019

PROMISE TO PAY. True Colours, Inc. ("Borrower") promises to pay to First National Bank & Trust Co of Weatherford (“Lender”), ‘or order, in
lawful money of the United States of America, the principal amount of One Hundred Thousand & 00/100 Dollars ($100,000.00) or so much as

may be outstanding, together with interest cn the unpaid outstanding principal balance of each. advance. Interest shall be calculated from the
date of each advance until repayment of each advance.

PAYMENT. Borrower will Pay this loan in full immediately upon Lender's demand. If no demand is ‘made, Borrower will pay this loan fn one
Payment of all outstanding principal plus all accrued unpaid interest on December 13, 2020. In addition, Borrower will pay regular monthly
Payments of all accrued unpaid interest due as of each payment date, beginning January 13, 2020, with ail subsequent interest payments to be
due on the same day of each month after that. Unless otherwise agreed or required by applicable law, Payments will be applied first to any
accrued unpaid interest: then to Principal; then to any late charges; and then to any unpaid’ collection costs. Borrower will pay Lender st
Lender's address shown above or at Such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from time to time based on changes: in an independent index
which is. the "NEW YORK PRIME RATE" AS PUBLISHED IN THE MONEY RATES SECTION OF THE WALL STREET JOURNAL (the Index"). The
Index is not necessarily the lowest rate charged by Lender on its loans, If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower. Lender will tell Borrower the current Index rate upon Borrower's request. The
interest rate change will not occur more often than each day. Borrower understands that Lender may make loans based on other rates as well,
The Index currently is 4.750% per annum, interest on the unpaid principal balance of this Note will be calculated as described in the “INTEREST
CALCULATION METHOD" Paragraph using a rate of 1.000 Percentage point over the Index, resulting in an initial rate of 5.750% per annum

based on a year of 360 days, NOTICE: Under no circumstances will the interest rate on this Note be more than the maximum rate allowed by
applicable law.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360 basis; that is, by applying the ratio of the interest rate

over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is
Outstanding. All interest payable under this Note is computed using this method.

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of this Note, Borrower understands that Lender is
entitled to a minimum interest charge of $7.50. Other than Borrower's obligation to pay any minimum interest charge, Borrower may pay
without penalty ail or.a portion of the amount owed earlier than it is due. Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower's obligation to continue to make Payments of accrued unpaid interest, Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full", “without recourse", or similar language. If Borrower sends
such a payment, Lender may accept it without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed or that is tendered With other conditions or limitations or as
full satisfaction of a disputed amount must be mailed or delivered to: FIRST NATIONAL BANK & TRUST COMPANY OF WEATHERFORD,
STILLWATER WEST BRANCH, 4611 W 6TH: AVE STILLWATER, OK 73061. * :

LATE CHARGE. If a Payment is 11 days of more late, Borrower will be charged 5.000% of the unpaid portion of the regularly scheduled
Payment or $9.999.99, whichever is less. The late charge will not be less than $5.00. However, Lender may charge the maximum delinquency
charge authorized by law as it may be increased during the term of this loan.

INTEREST AFTER DEFAULT. Upon detault, including failure to pay upon final maturity, the interest rate on this Note shall be increased to
18,.000% per annum based on a year of 360 days. However, in no event will the interest rate exceed the maximum interest rate limitations
under applicable law. 2

DEFAULT. Each of the following shall constitute an event of default ("Event of Default") under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Note or in

any of the related documents or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement
between Lender and Borrower.

False Statements. Any warranty, representation or statemant made or furnished to Lender by Borrower or on Borrower's behalf under this
Note or the related documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false
or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a
receiver for any part of Borrower's Properly, any assignment for the benefit of creditors, any type of creditor workout, or the
commencement of any proceeding under any bankruptey or insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forteiture proceedings, whether by judicial Proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the loan.
This includes 6 garnishment of any of Borrower's accounts, including deposit accounts, with Lender, However, this Event of Default shall
Not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits. with Lender monies or
a surely bond for the creditor or forfaiture Proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
reserve or bond for the dispute,

Events Affecting Guarantor. Any of the Preceding events occurs with respect to any Guarantor of any of the indebtedness or any
Guarantor dies or bacomes incompetent, or revokes or disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or more of the common stock of Borrower,

Adverse Change. A material adverse change occurs in Borrower's financial condition, ar Lender believes the Prospect of payment or
performance of this Note is impaired.

insocurity. Lender in good faith believes itself insecure.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount,

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect this Note if Borrower does not pay. Borrower will pay
Lender that amount, This includes, subject to any limits under applicable law, Lender's attorneys’ fees and Lender's legal expenses, whether or
Not there fs a lawsuit, including without limitation all attorneys’ fees and legal expenses fox bankruptcy proceedings {including efforts to modity
or vacate any automatic stay or injunction}, and appeals. If not prohibited by applicable law, Borrower also will Pay any court costs, in addition
to all other sums provided by law.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws of
the State of Oklahoma without regard to its conflicts of law Provisions. This Note has been accepted by Lender in the State of Oklahoma.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of satoft in all Borrower's accounts with Lender (whether
checking, savings, ar some other account), This includes all accounts Borrower holds jointly with someone else and all accounts Borrower may
open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
law. Borrower authorizes Lender, to the extent permitted by applicable law, to charge or sotoff all sums owing on the indebtedness against any
and all such accounts.

COLLATERAL. Borrower acknowledges this Note is secured by the following collateral described in the security instrument listed harein:

:
i
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 4 of 52

PROMISSORY NOTE
Loan No: 5552563 (Continued) Page 2

(A) a Commercial Security Agreement dated Decamber 13, 2019 made and execuled between True Colours. Inc and Lender on collateral
described as inventory, accounts, equipment and goneral intangibles

LINE OF CREDIT. This Note evidences a revolving line of credit) Advances under this Note may be requested either orally or in wrinng t
Borrower or as provided in this paragraph. Lender may, but need not, require that all oral requests be confirmed in writing All communicatio
instructions, or directions by telephone ar otherwise to Lender are to be directed to Lender's office shown above. The follow Mg person or
persons are authonzed to request advances and authonze payments under the line of credit until Lender receives from Borrower, al L d
address shown above, written notice of revocation of such authority Brian Matthew Hobbs. President of Trwe Colours. Inc. Sorrower
to be liable for all sums erlher (A) advanced im accordance with the instructions of an authonzed person or (8B) credited to any of Bor
accounts with Lender, The unpaid poncipal balance owing on this Note at any time may be evidenced by endorsements on this Not
Lender's internal records. including dally Computer print outs

 

 

SUCCESSOR INTERESTS. The torms of this Note shali be binding upon Borrower, and upon Borrower's heirs, personal representatives
successors and assigns, and shall inure to the benefit of Lender and its successors and assigns

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES Borrower may notify Lender i! Lender
reports any inaccurate information about Borrower's accountis) to a consumer reporting agency Borrower's written notice describing the
specific inaccuracylies) should be sent to Lender at the following address First National Bank & Trust Co of Weatherford STILLWATER WES?
BRANCH, 4611 W 6TH AVE, STILLWATER, OK 74074

GENERAL PROVISIONS. This Note is payable on demand. The inclusion of specific default prowsions or mghts of Lender shall not preciurie
Lender's right to declare payment of this Note on is demand. If any part of this Note cannot be enforced, this fact will not affect the rest
Note. Lender may delay or forgo enforcing any of its nghts or remedies under this Nole without losing them Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive presentment, demand for payment, and notice of dishonor
Upon any change in the terms of this Note. and unless otherwise expressly stated in writing, no party who signs this Note, whether os maker
guarantor, accommodation maker or endorser, shalt be released from liability. All such parties agree that Lender may renew or extend
irepeatedly and for any length of time) this loan or release any party or quarantor or collateral: or impar. fail to realize upon or perfect Lender's
security interest in the collateral: and take any other action deemed necessary by Lender without the consent of or notice to anyone All sur
parties also agree that Lender may modily this loan without the consent of of notice to anyone other than the party with whom the modification
1s made. The obligations under this Note are joint and several

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

  

 

 

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
AMOUNTS PAID BY THE DEBTOR HEREUNDER.

BORROWER:

TRUE COLO! fi ee

By: A e LC Ey fi
Brian sinew lobbs, President of True Colours,
Inc
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 5 of 52

COMMERCIAL SECURITY AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

Principal “Loan Date | Maturity LoanNo | — Call / Coll Account _| Officer | Initials
|_$250,000.00 12-13-2019 XXX-XX-XXXX §552562 os XX-XXXXXXX eee
References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
Any item above containing “has been omitted due to text length limitations.
Grantor: True Colours, inc. (Gama Lender: First Natiofial Bank & Trust Co of Weatherford
502 S Main St STILLWATER WEST BRANCH
Stillwater, OK 74074' 4611 W 6TH AVE
2" STILLWATER, OK 74074
(405) 533-3737

 

 

THIS COMMERCIAL SECURITY AGREEMENT dated December 13; 201 9, ls mado and executed between True Colours, Inc. ("Grantor") and First
Nationa] Bank & Trust Co’ of Weatherford (“Lender”). '

GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lendor a security Interest In the Collateral to secure the

: Indebtedness and agrees that Londer’shal! have the rights stated In this Agreement with ‘respect to the Collateral, in addition to all other rights
which Lendor may have by law. . i

COLLATERAL DESCRIPTION. The word “Collateral” as used in this Agreement means the following described property, whether naw owned or
» hereafter acquired, whether now.existing or hereafter arising, and wherever located, in which Grantor is giving to Lender a security interest for
, «the payment of the Indebtedness and Performance of all other obligations under tha Note and this Agreement:

All Inventory, Accounts, Equipment and General Intangibles.

in addition, the word. “Collateral” also includes all the following, whether‘now owned or hereafter acquired, whether now existing or hereafter
arising, and wherever located:

(A) All accessions, attachments, accessories, tools, parts, supplies, replacements of and additions to any of the collateral described herein,
whether added now or later, | . 3

(8): All products and produce of any of tha property described in this Collateral section.

(C) All accounts, general intangibles, instruments, rents, monies, payments, and all other rights, arising out of a sale, lease, consignment
or other disposition of any of the property described in this Collateral section.

’ (D) All proceeds (including insurance proceeds) from the sale, destruction, loss, or other disposition of any of the property described in this

Collateral section, and suis due from a third party who has damaged or destroyed the Collateral or from that party's insurer, whether due
to judgment, settlement or other process.

(E) All records and data relating to any of the property described in this Collateral section, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, together with all of Grantor's right, title, and interest in and to all computer software required to
utilize, create, maintain, and ‘process any such records or data on electronic media,

GROSS-COLLATERALIZATION, In addition to the Note, this Agreement secures all obligations, debts and ltabilities, plus Interest thereon, of
Grantor to Lender, or any one or more-of them,-as well as all claims by Lender against Grantor or any one or more of them, owed to Lender,
whether of a like nature to the Note Indebtedness or not, whether arising from a loan or a Purchased obligation, whether incurred for a
consumer or a business purpose, whether now existing or hereafter arising, whether related or unrelated to the purpose of the Note, whether
* voluntary or otherwise, whether due or not due, direct or indirect, determined or undetermined, absolute or contingent, liquidated or
“unliquidated, whether Grantor may be, liable individually or jointly with others, whether obligated as guarantor, surety, accommodation party or
otherwise, and whether recovery upon such amounts may be-or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise unenforceable,

FUTURE ADVANCES. In addition to the Note, this Agreement secures. all future advances made by Lender to Grantor regardless of whether the
advances are made a) pursuant to a commitment or b) for the same purposes,

RIGHT OF SETOFF. To.the extent permitted by applicable law, Lender reserves a right of setoff In all Grantor's accounts with Lender (whether
checking, savings, or some other account). This includes all accounts Grantor holds jointly with someone else and all accounts Grantor may
open in the future. However, this does not include any IRA or Keogh accounts, or any. trust accounts for which setoff vould be prohibited by

law. Grantor authorizes Lender, to the extent permitted by applicable law, to charge or setoff all ‘sums owing on the Indebtedness against any
and allsuch accounts, ~ ‘| :

» GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents
~and promises to Lender that:

Perfection of Security Interest. Grantor agrees to take whatever actions are requested by Lender to perfect and continue Lender's security
interest in the Collateral. Upon request of Lender, Grantor will deliver to Lender any and all of the documents evidencing or constituting the
Collateral, and Grantor will note Lender's interest upon any and ail chattel paper and instruments if not delivered to Lender for possession

by.Lender. This Is a continuing Security Agreement and will continue In effect even though all or any part of the Indobtédness Is paid In full
and even though for-a period of time Grantor may not be Indebted to Lencar.

Notices to Lender. Grantor will promptly notify Lender in writing at Lender's address shown: above (or such other addresses as Lender may
designate from time to time) prior to any (1) change in Grantor's name; (2) change in Grantor's assumed business name(s); (3) change
in the management of-the Corporation Grantor; (4) change in the authorized signer(s); (5) change in Grantor's principal office address:
(8) change in Grantor's state of organization; (7) conversion of Grantor to a new or different type of business entity; or (8) change in

any other aspect of Grantor that directly or indirectly relates to any agreements between Grantor and Lender. No change In Grantor's name
or state of organization will take effect until after Lender has received notice.

No Violation, The execution and ‘delivery of this Agreement will not violate any law or agreement governing Grantor or to which Grantor Is
a party, and Its certificate or articles of incorporation and bylaws do not prohibit any tein or condition of this Agreement.

Enforeaability of Collateral. To the extent the Collateral consists of dccounts, chattel paper, or genera! Intangibles, as defined by the
Uniform Commercial Cade, the Collataral is enforceable in accordance with its terms, is genuine, and fully complies with all applicable laws
and regulations concerning form, content and manner of preparation and execution, and all persons appearing to be obligated on the
Collateral have authority and capacity to contract and, are in fact obligated as they appaar to be on the Collateral. At the time any account
becomes subject to a security interest in favor of Lender, the account shall be a good and valid account representing an undisputed, bona
fide. Indebtedness incurred by the account debtor, for merchandise held subject to delivery instructions or previously shipped or delivered
Pursuant to a contract of sale, or for services previously performed by Grantor with or for the account debtor. So [ong as this Agreement
temains in’ effect, Grantor shall not, without Lender's prior written consent, compromise, settle, adjust, or extend payment under or with
regard to any such Accounts. There shall be no setoffs or counterclaims against any of the Collateral, and no agreement shail have been
made under which any deducttons or discounts may be claimed concerning the Collateral except those disclosed to Lender in writing.

Location of the Collateral. Except in the ordinary course of Grantor's business, Grantor agrees to keep the Collateral (or to the extent the
Collateral consists of intangible property such as accounts or general intangibles, the records conceming the Collateral) at Grantor's
address shown above or at such other focations as.are acceptable to Lender. Upon Lender's request, Grantor will deliver to Lender In form
satisfactory to Lender a schedule of real'praperties and Collateral focations relating to Grantor's operations, Including without limitation the
following: (1) all real property Grantor ownis or is purchasing; (2) all real property Grantor Is renting or leasing; (3) all storage facilities
Grantor owns, rents, leases, or uses; and (4) all other properties where Collateral Is or may be located,

Removal of the Collateral, Except in the ordinary course of Grantar's business, including the sales of Inventory, Grantor shall not remove
the Collateral from its existing location without Lender's prior written consent. To the extent that the Collateral consists of vehicles, or
other titled property, Grantor shall not take or penit any action which would require application for certificates of title for the vehicles

outside the State of Oxlahoma, without Lenders prior written consent. Grantor shall, whenever requested, advise Lender. of the exact
location of the Collateral.

Transactions Involving Gollateral:; Except for inventory sold or accounts collected in the ordinary course of-Grantor's business, or as
otherwise provided for in this Agreement, Grantor shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. While
Grantor is not in default under this Agreement, Grantor may sell inventory, but only in the ordinary course of its business and only to buyers
who qualify'as a buyer in the ordinary course of business. A sale In the Ordinary course of Grantor's business does not include a transfer in
partial or total satisfaction of a debt or any bulk sale. Grantor stiall not Pledge, mortgage, encumber or otherwise permit the Collateral to

a
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 6 of 52

COMMERCIAL SECURITY AGREEMENT

Loan No: 5562562 © (Continued) Page 2

be subject to any lien, security. interest, encumbrance, or charge, other than the security interest provided for in this Agreement, without
the prior written consent of Lender. This Includes security interests even If junior in ae to the security interests granted under this
Agreement. Unless waived by Lender, all Proceeds from any disposition ofthe Collatera (for whatever reason) shall be held in trust for
Lender and shall not.be commingled with any other funds; provided however, this requirement shall not constitute-consent by Lender to any
Sale or other disposition. Upon teceipt, Grantor shall immediately deliver any Such proceeds to Lender. -

Title. Grantor represents and warrants to Lender that Grantor holds good and marketable title to the Collateral, free and clear of all liens
and encumbrances except for the lien of this: Agreement. No financing statement covering any of the Collateral Is on file in any public
offica other than those which reflect the security interest created by this Agreement or to which Lender has specifically consented,

Grantor shall defend Lender's rights in the Collateral against the claims and demands of all other persons.

Repairs and Maintenance. Grantor agrees to keep and maintain,,and to cause others to keep and maintain, the Collateral in good order,
repair and condition at all times while this Agreement remains in effect, Grantor further agrees to pay when due all claims for work done
on, of Services rendered -or material furnished In connection with the Collateral so that no lien or encumbrance may ever attach to or be
filed against the Collateral. :

Inspection of Collateral. Lender and Lender's designated representatives and agents shall have the right at all reasonable times to examine
and inspect the Collateral wherever located.

Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments and liens upon the Collateral, its use or operation, upon
this Agreement, upon any promissory note or notes evidencing the Indebtedness, or upon any of the other Related Documents. Grantor
May withhold any such payment or may elect to contest any flen if Grantor is in good faith conducting an appropriate proceeding to contest
the obligation to pay and so long as Lender's interest in the Collateral is not jeopardized in Lenders sole opinion. If the Collateral is
subjected to a lien which is not discharged within fifteen (15) days, Grantor shall deposit with Lender cash, a sufficient corporate surety
bond or other security Satisfactory to Lender in an amount adequate to provide for the discharge of the lien plus any interest, costs,
attorneys’ fees or other charges that could accrue as a result of foreclosure or sale of the Collateral. In any contest Grantor shall defend
itself and Lender and shall satisfy any final adverse judgment before enforcement against the Collateral. Grantor shall name Lender as an

Compliance with Governmental Requirements. Grantor shall comply promptly with all laws, ordinances, rules and regulations of all
govemmental authorities, now or hereafter in effect, applicable to the ownership, production, disposition, or use of the Collateral, Including
all laws or regulations relating to the undue erosion of highly-erodible land or telating to the Gonversion of wetlands for the Production of an
agricultural product or commodity. Grantor may contest in good falth any such law, ordinance or regulation and withhold compliance
during any proceeding, including appropriate appeals, so long as Lender's Interest in the Collateral, in Lender's opinion, ts not jeopardized.

Hazardous Substances, Grantor represents and warrants that the Collateral never has been, and never will be so tong as this Agreement
remains a lien on the Collateral, used in violation of any Environmental Laws or for the generation, manufacture, storage, transportation,
treatment, disposa!,“release-or {hreatenad release of any Hazardous Substance. The representations and warranties contained herein are
based on Grantor's due diligence in investigating the.Collateral for Hazardous Substances, Grantor hereby (1) releases and waives any
future claims against Lender for indemnity or contribution in the event Grantor becomes liable for cleanup or other costs under

Environmental Laws, and (2) agrees to indemnify, defend, and hold harmless Lender against any and all claims and losses resulting froma

breach of this provision of this Agreement. This obligation to indemnify and defend shail survive the Payment of the Indebtedness and the
satisfaction of this Agreement.

Maintenance of Casualty Insurance. Grantor shall Procure and maintain all risks insurance, including without limitation fire, theft and
liability coverage together with such other insurance as Lender may require with respect to the Collateral, in form, amounts, coverages and
basis reasonably acceptable to Lender-and issued by a company or companies feasonably acceptable to Lender. Grantor, upon request of
Lender, will deliver to, Lender from time to time the policies or certificates of insurance in form Satisfactory ta Lender, including stipulations
that coverages will not be cancelted or diminished without at least ten (10) days' prior written notice to Lender and not including any
disclaimer of the insurer's liability for failure to give such a notice. Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired In any way by any act, omission or default of Grantor or any other person. In connection
with all policies covering assets in'which Lender holds or is offered a security interest, Grantor will provide Lender with such loss payable
or other endorsements as Lender may require. if Grantor at any time fails to obtain or maintain any insurance as required under this
Agreement, Lender may (but shall.not be obligated to) obtain such insurance as. Lender deems appropriate, including if Lender so chooses
“single interest insurance,”.which will cover only Lender's interest in the Collateral,

Application of Insurance Proceeds, Grantor shall Promptly notify Lender of any loss or damage to the Collateral if the estimated cost of
repair or replacement exceeds $$$250.00, whether or not such casualty or loss is covered by insurance. Lender may make proof of loss if

Grantor fails to do so within fifteen (15) days of the casualty. All proceeds of any insurance on the Collateral, including accrued proceeds
thereon, shall be held by Lender as part of the Collateral. if Lender consents to repair or replacement of the damaged or des

Insurance Reserves. Lender may require Grantor to maintain with Lender reserves for payment of Insurance premiums, which reserves shall
be created by monthly payments from Grantor of a sum estimated by Lender to be sufficient to produce, at least fifteen (15)'days before
the premium due date, amounts at least aqual to the insurance Premiums to be paid. If fifteen (15) days before payment is due, the reserve
funds are insufficient, Grantor shall upon demand pay any deficiency to Lender. The reserve funds stall be held by Lender as a general
deposit and.shall constitute a non-interest-bearing account which Lender may satisfy by payment of the insurance premiums fequired to be
paid by Grantor as they become due. Lender does not hold the reserve funds in trust for Grantor, and Lender is not the agent of Grantor
for payment of the insurance pramiums required to be paid by Grantor. The responsibility for the payment of premiums shall remain
Grantor's sole responsibility.

Insurance Reports, Grantor, upon request of Lender, shall furnish to Lender reports on each existing policy of insurance showing such
information as Lender may reasonably request including the following: (1) the name of the insurer; (2) the risks insured; (3) the amount
of the policy; (4): the Property insured; (5) the then current value on the basis of which insurance has been obtained and the manner of
determining that value; and .(8) the expiration date of the policy. In addition, Grantor shall Upon request by Lender (however not more

eee annually) have an independent appraiser satisfactory to Lender determine, as applicable, the cash value or Teplacement cost of
the Collateral, f . :

Financing Statements. Grantor authorizes Lender to file a UCC financing statement, or alternatively, a copy of this Agreement to perfect
Lender's security Interest. At Lender's fequest, Grantor additionally agrees to sign all other documents that are necessary to perfect,
protect, and continue Lender's security interest in the Property. Grantor will Pay all filing fees, title transfer fees, and other fees and costs
involved unless prohibited by law or unless Lender is required by law to pay such fees and costs. Grantor Irrevocably appoints Lender to
execute lien entry forms and documents necessary to transfer title if there is a default. Lender may file a copy of this Agreement as a
financing statement. . i

GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default and except as otherwise provided below with respect to

apply to'any Collateral where possession of the Collateral by Lender is required by law to perfect Lender's security Interest in such Collateral.
Until otherwise notified: by, Lender, Grantor may collect any of tha Collateral consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its rights to collect the accounts and to notify account debtors to make Payments directly to Lender for
application to the Indebtedness.’ If Lender at any time has possession of any Collateral, whether before or-after an Event of Default, Lender shall
be deemed to have exercised reasonable care in the Sustody and preservation of the Collateral if Lender takes such action for that Purpose as
* Grantor shall request or as Lender, in Lender's sole discretion, shall deem appropriate under the circumstances, but faliure to honor any request

“by Grantor shall not of itself be deemed to be a failure to exercise feasonable care. Lender shall not be required to take any steps necessary to
preserve any rights in the Collateral against prior Parties, nor to protect, preserve or maintain any security interest given to secure the
Indebtedness. ;

r «
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lenders interest in the Collateral or if
Grantor fails to comply with any provision of this Agreement or any Related Dacuments, including but not limited to Grantor's failure to
discharge or pay when due any amounts Grantor is required to discharge or pay under this Agreement or any Related Documents, Lender on
Grantor's behalf may (out shall not be obligated to) take any action that Lender deems appropriate, including but not limited to discharging or

’
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 7 of 52

COMMERCIAL SECURITY AGREEMENT

Loan No: 55526562 . (Continued) Page 3

* paying all taxes, liens, security interests, encumbrancés and other claims, at any time levied or placed on the Collateral and paying all costs for
insuring, maintaining’ and preserving the Collateral. All such expenditures incurred or paid by Lender for such Purposes will then bear Interest at
the rate charged under the Note or at the highest rate authorized by law, from the date Incurred or paid by Lender to the date of repayment by

expenditure, Grantor agrees that notice sent by regular mail at least five (5) days before the expenditure'is made or notice delivered two (2) days
before the expenditure is mada Is sufficient, and that notice within sixty (60) days after the expenditure is made Is reasonable,

_ DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:
= Payment Default. Grantor falls to make any payment when due under the Indebtedness.

Other Defaults. Grantor fails to comply with or to perform any other term, obligation, covenant or condition contained In this Agreement or
in any of the Related Documents or to comply with or to Perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Grantor.

False Statements. Any warranty, representation or statement made or furnished to Lender by Grantor or on Grantor's behalf under this
Agreement or the Related Documents Is false or misteading in any material respect, elther now or at the time made or furnished or becomes
false or misleading at any time thereafter, i

Defective Collateralization. This Agreement or any of the Ralpted Documents ceases to be in full force and effect (including failure of any
collateral document to create a valid and perfected security interest or lien) at any time and for any reason.

Insolvency. The dissolution or termination of Grantor's existence as @ going business, the insolvency of Grantor, the appointment of a
receiver for any part of Grantor's property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement
of any- proceeding under any bankruptcy-or insolvency laws by or against Grantor.

Creditor or Forfelture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
Tfepossession or any other method, by any creditor of Grantor or by any governmental agency against any collateral securing the
Indebtedness. This includes a gamishment of any of Grantor's accounts, including deposit accounts, with Lender. However, this Event of

Monies of a surety bond for the creditor or forfeiture Proceeding, in an amount determined by Lender: in its sole discretion, as being an
adequate reserve or bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with tespect to any Guarantor of any of the Indebtedness or Guarantor
dies or becomes incompetent or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.

: Adverse Change. A material adverse change occurs in Grantor's financial condition, or Lender believes the Prospect of payment or
* * performance of the Indebtedness is impaired. —- '

Insecurity. Lender in good faith believes itself insecure.

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agreement, at any time thereafter, Lender shall have all the

rights of @ secured party under the Oklahoma Uniform Commercial Code’ In addition and without limitation, Lender may exercise any one or
more of the following rights and remedies: .

Accelerate Indebtedness, Lender may declare the entire Indebtedness, Including any prepayment:penalty which Grantor would be required
to pay, immediately due and payable, without notice of any kind to Grantor,

Assemble Collateral. Lender may require Grantor to deliver to Lender all or any portion of the Collateral and any and all certificates of title

and other documents relating to the Collateral, Lender may require Grantor to assemble the Collateral and make it available to Lender at a

place to be designated by Lender. Lender also shall have full power to enter upon the’ property of Grantor to take possession of and

A remove the Collateral. If the Collateral contains other goods not covered by this Agreement at the time of repossession, Grantor agrees
zs Lender may'take such other goods, provided that Lender makes reasonable efforts to return them to Grantor after repossession,

Sell the Collateral. Lender shall have full power to sell, lease, transfer, or otherwise dispose of the Collateral. Unless the Collateral in

and Grantor shail be liable for, all reasonable costs and expenditures incurred: In realizing on Lender's security interest, including without
limitation, all court costs, fees for sale, selling costs and reasonable attomeys' fees as set forth in the Note or in this Agreement. All such
costs shall.be secured by the security Interest in the Collateral covered by this Agreement.

Appoint Receiver. In any action by Lender for the foreclosure of this Agreement, whether by judicial foreclosure or power of sale, Lender
shail be entitled to the appointment of a receiver upon any failure of Grantor to comply with any term, obligation, covenant, or condition
contained In this Agreement, the Note, or any Related Documents.

Collect Revenues, Apply Accounts, Lender, either itself or through a receiver, may collect the payments, rents, income, and revenues from
the Collateral. Lender may at any time in Lender's discretion transfer any Collateral into Lender's own name or that of Lender's nominee
and receive the payments, rents, income, and revenues therefrom-and hold the same as Security for the Indebtedness or apply it to
Payment of the Indebtedness in such order of preference as Lender May determine. Insofar as the Collateral consists of accounts, general
Intangibles, insurance policies, instruments, chattel Paper, choses in action, or similar property, Lender may demand, collect, receipt for,
Settle, compromise; adjust, sue for, foreclose, or realize on the Collaterat as Lender may determine, whether or not Indebtedness or
Collateral is then due. For these Purposes, Lender may, on behalf of and in the name of Grantor, recelve, open and dispose of mail
addressed to Grantor; change any address to which mail and payments are to be sent; and endorse notes, checks, drafts, money orders,
dacuments of tite, Instruments and items pertaining to payment, shipment, or storage of any Collateral, To facilitate collection, Lender
May notify account debtors and obligors on any Collateral to make payments directly to Lender.

Obtain Deficlency. Jf Lender chooses to sell any or all of the Collateral, Lender may obtain a judgment against Grantor for any deficiency

: femaining ‘on the Indebtedness due to Lender after application, of all amounts received from the exercise of the tights provided in this

“7 Agreement. Grantor shall be liable for a deficiency even If the transaction described in this subsection is a sale of accounts or chattel
Paper. t ‘

Other Rights and Remedies, Lender shall have all the rights and remedies of a secured creditor under the provisions of the Uniform
Commercial Code, as may be amended from time to time. | In addition, Lender shall have and may exercise any or all other rights and
remedies it may have available at law, in equity, or otherwise.

Election of Remedies. Except.as may be prohibited, by applicable law, all of Lender's rights and remedies, whether evidenced by this
Agreement, the Related Documents, or by any other writing, shall be cumulative and may be exercised singularly or concurrently. Election
by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make expenditures or to take action to
Perform an obligation of Grantor under this Agreement, after Grantor's failure to perform, shall not affect Lender's right to declare a default
and exercise its remedies.

« MISCELLANEOUS PROVISIONS. The following miscellaneous Provisions are a part of this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes ded atid understanding and agreement of the parties
as to the matters set forth in this Agreement, All prior and contemporaneous represéntations and discussions concerning such matters
aither are Included In this document or do not constitute an aspect of the agreement of the parties. Except as may be Specifically set forth

Attorneys’ Fees; Expenses. Grantor agrees to pay upon demand all of Lender's Costs and expenses, including Lender's attorneys’ fees and
Lenders legal expenses, incurred Jn connection with the enforcement of this Agreement. Lender may hire or pay someone else to help
enforce this Agreement, and Grantor shall pay the costs and expenses of such enforcement. Costs and expenses include Lender's
attorneys' fees and legal expenses whether or not there jg a lawsuit, including attorneys’ fees and legal expenses for bankruptcy
proceedings (Including efforts to modify or vacate any automatic stay or injunction), appeals, and any anticipated’ post-judgment callaction
services. Grantor also shall pay all court cosis arid such additional feas a8 may be directed by the court,
Case: 20-0845 Doc: 130-1 Filed: 07/01/20 Page: 8 of 52

e

COMMERCIAL SECURITY AGREEMENT

Loan No: 8552562 _ (Continued) Page 4

Caption Headings. Caption headings in this Agreement are for convanience Purposes only and.are not to be used to interpret or define’the
provisions of this Agreement.

Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the extent not Preempted by fedaral law, the
- of the State-of Oklahoma without regard to its conflicts of law provisions. This Agreement has been accepted by Lender In the State
of Oklahoma. 5

No Walver by Lander, Lender shall not be deemed to have waived any rights under this Agreement unless such walver {s given in writing
and signed by Lender. No delay or omission on-the part of Lender In exercising any right shall operate as a waiver of such Tight or any

= he other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
demand strict compliance with that provision or any other provision of this Agreement. No prior walver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender's rights or of any of Grantor's obligations as to any future
transactions. Whenever the consent of Lender is required under this Agreement, the granting of such consent by Lender in any instance
Shall not constitute continulng consent to subsequent Instances where such consent Is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender,

Noticés. To the extent penmitted by applicable law, any notice required to be given under this Agreement shall be given in writing, and
Shall be effective when actually delivered, when actually received by telefacsimile (unless otherwise required by law), when deposited with
@ nationally recognized overnight courier, or, if mailed, when deposited in the United States mail, as first class, certified or registered mail
postage prepaid, diracied to the addresses shown near the beginning of this Agreement. Any Party may change its address for notices
under this Agreement by giving formal written notice to the other parties, specifying that the Purpose of the notice Is to change the party's
address, For notice purposes, Grantor agrees to.keap Lender informed at-all times of Grantor's current address. To the extent permitted
5 by applicable law, if there Is more than one Grantor, any notice given by Lender to any Grantor Is deemed to be notice given to all Grantors.

Power of Attornay. Grantor hereby appoints ‘Lender as Grantor's Irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect, amend, or to continue the security interest granted in this Agreemerit or to demand termination of filings of other
Secured parties. Lender may at any time, and without further authorization from Grantor, file a carbon, Photographic or othér reproduction
of any financing statement or of this-Agreement for use as a financing statement. Grantor will reimburse Lender for all expenses for the
Perfection and the continuation of the perfection of Lender's security interest in the Collateral.

Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision illegal, Invalid, or unenforceable as to any other circumstance. If feasible,
the offending provision shall be considered modifiad so that it becomes legal, valid and enforceable. If the offending provision cannot be so

modified, it shal! be considered deleted from this Agreement. Uniess otherwise required by law, the illegality, invalidity, or unenforceability
of any provision of this Agreement shall not affect the legality; validity or enforceability of any other provision of this Agreement,

a Successors and Assigns. Subject to any limitations stated in this Agreement on transfer of Grantors. interest, this Agreement ‘shall be
binding-upon and inure to the benefit of the parties, their Successors and assigns. [f ownership of the Collateral becomes vested in a
person other than Grantor, Lender, without notice to Grantor, may deal_with Grantor's successors with reference to this Agreement and the

Indebtedness -by: way of forbearance or extension without releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness. ‘

Survival of Representations and Warranties. All representations, warranties, and agreements made by Grantor in this Agreement shall

Survive the.execution and delivery of this Agreement, shall be continuing in nature, and shall remain in full force and effect until such time
as Grantor's Indebtedriess shall be paid in full.

Time Is of the Essence, Time Is of the esserice in the performance of thls Agreement,

DEFINITIONS. The following capitalized ‘words and terms shall have the following meanings when used in this Agreement. Unless specifically

, Stated to the contrary, all references to dollar amounts shall mean ‘ariounts in lawful money of the United States of America, Words and terms

-used in the singular shall include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise
defined In this Agreement shall have the meanings attributed to such terms.in the Uniform Commercial Code:

Agreement. The word “Agreement” means this Commercial Security Agreement, as this Commercial Security Agreement may be amended
or modified from time to time, together with all exhibits and schedules atiached to this Commercial Security Agreement from time to time.

Borrower, The word "Borrower" means True Colours, Inc. and includes all co-signers and co-makers signing the Note and all their
Successors and assigns.

Collateral. The word "Collateral" means all of Grantor's right, title and interest in and to all the Collateral as described in the Collateral -
Description section of this Agreement. « I

Default. The word “Default” means the Default set forth in this Agreement in the section titled "Default",

4 Environmental Laws. The words "Environmental Laws” mean ‘any and all State, federal and local ‘statutes, regulations and ordinances

- relating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Response,

Compensation, and Liability Act ‘of 1980, as amended, 42 U.S.C, Section 9601, et seq. (CERCLA, the Superfund Amendments and

Reauthorization Act of 1986, Pub. L. No. 9-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,

the Resource. Conservation and Recovery Act, 42 U.S.C, Section ‘6901, et seq., or. other applicable state or federal laws, rules, or
fegulations adopted pursuant thereto, ny 1

Event of Default. The words "Event of Default” mean any ‘of the events of default set forth In this Agreement in the default section of this
Agreement. .

Grantor. The word "Grantor" means True Colours, Inc.. : , : ;
Guarantor. The word "Guarantor" means any. guarantor, surety, or accommodation party of any or all of the Indebtedness.

Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
Note. se

Hazardous Substances. The words "Hazardous Substances" mean materials that, because of thelr quantity, concentration or Physical,
chemical or infectious characteristics, may cause OF pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled, The words "Hazardous
“Substances” are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or

* — waste as defined by or listed under the Environmental Laws, The term "Hazardous Substances" also includes, without limitation, petroleum
and petroleum by-products or any fraction thereof and asbestos. :

Indebtedness, The word “Indebtedness™ means the indebladness evidenced by the Note or Related Documents, including ‘all principal-and
Intérest together with.all other indebtedness and costs and expenses for which Grantor is responsible under this Agreement or under any of
the Related Documents. Specifically, without limitation, Indebtedness includes'the future advances set forth in the Future Advances
provision, together with all interest thereon and all amounts that may be indirectly secured by the Gross-Collateralization Provision of this
Agreement. ' :
Lender, The word "Lender" means First National Bank &-Trust Co of Weatherford, its successors and assigns.

Note. The word “Note” means the Note dated December 13, 2019 and executed by True Colours, Inc. in the principal amount of
$250,000.00, together with all renewals of. extensions of, modifications of, refinancings of, consolidations of, and substitutions for the
note or credit agreement, ' ze

Property, The word "Property" means all of Grantor's right, title and interest in and to all the Property as described in the "Collateral
Description” section.of this Agreement.

Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or Kereafter existing, executed in connection with the Indebtedness.

GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERGIAL SECURITY AGREEMENT AND AGREES TO ITS
: _TERMS. THIS AGREEMENT IS DATED DECEMBER 13,72019. I i i
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 9 of 52

COMMERCIAL SECURITY AGREEMENT
Loan No: 5552562 (Continued) Page 5

GRANTOR:

TRUE COLOURS, INC.
By: ee
Hobbs, President of True Colours,

Inc,

Kuerten Ver WAZOO Cop Frasee UA Comermen TRET 218 Ad Right Reserves - On LIMMOSUTECHM Pra re TROT R-COMM Sec
 

: 20-10845, Doc; 130-1__ Filed: 07/01/20 Page: 10 of 52
Case: 20-10849. MERCIAL SECURITY AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer | Initials
$100,000.00 12-13-2019 |12-13-2020 5552563 08 XX-XXXXXXX oes

 

 

 

 

 

 

 

 

Relerences in the boxes abave are for Lender's use only and do not limit the applicability of this document to any particular loan or item,
Any item above containing "***" has been omitted due to text length limitations.

 

 

 

Grantor: True Colours, Inc. (TiN 45 -4956806) Lender: First National Bank & Trust Co.of Weatherford
502 S Main St STILLWATER WEST BRANCH
Stillwater, OK 74074 4611 W 6TH AVE

STILLWATER, OK 74074
(405) 533-3737

THIS COMMERCIAL SECURITY AGREEMENT dated December 13, 2019, Is made and executed between True Colours, Inc. ("Grantor") and First
National Bank & Trust Co of Weatherford ("Lender").

GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender a security interest in the Collateral to secure the

Indebtedness and agrees that Lender shall have the rights stated in this Agreement with respect to the Collateral, in addition to all other rights
which Lender may have by law.

COLLATERAL DESCRIPTION. The word “Collateral” as used in this Agreement means the following described property, whether now owned or
hereafter acquired, whether now existing or hereatter arising, and wherever located, in which Grantor is giving to Lender security interest for
the payment of the Indebtedness and performance of all other obligations under the Note and this. Agreement:

All inventory, Accounts, Equipment and General Intangibles

{n addition, the word “Collateral” also includes all the following, whether now owned or hereafter acquired, whether now existing or hereafter
arising, and wherever located:

{A} All accessions, attachments, accessories, tools, parts, supplies, replacements of and additions to any of the collateral described herein,
whether added now or later.

{B) All products and produce of any of the property described in this Collateral section.

(C) All accounts, general intangibles, instruments, rents, monies, Payments, and all other rights, arising out of o sale, lease, consignment
or other disposition of any of the property described in this Collateral section.

(D) All proceeds {including insurance proceeds) trom the sale, destruction, loss, or other disposition of any of the property described in this

Collateral section, and sums. due from a third party who has damaged or destroyed the Collateral or from that Party's insurer, whether due
to judgment,’ séttlement or other Process.

{E) All recofds and data relating to any of the property described in this Collateral section, whether in the form of a writing, photograph,
microfilm, microtiche, or electronic media, together with all of Grantor's right, title, and interest in and to all computer software required to
ulilize, create, maintain, and process any such records or data on electronic media,

CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all obligations, debts and liabilities, plus interest thereon, of
Grantor to Lender, or any one or more of them, as well as all claims by Lender against Grantor or any one or more of them, owed to Lender,
whether of a like nature to the Note Indebtedness or not, whether arising from a loan or a purchased obligation, whether incurred for a
consumer or a business purpose, whether now existing or hereafter arising, whether related or unrelated to the purpose of the Note, whether
voluntary or otherwise, whether due or not due, direct or indirect, determined or undetermined, absolute or contingent, liquidated or
unliquidated, whether Grantor may be liable individually or jointly with others, whether obligated as guarantor, surety, accommodation party or
otherwise, and whether recovery upon such amounts ‘may be or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts may be or hereafter may become otherwise unenforceable.

FUTURE ADVANCES. In addition to the Note, this Agreement secures all future advances made by Lender to Grantor regardless of whether the
advances are made a) pursuant to a commitment or b) for the same purposes.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Grantor's accounts with Lender (whether
checking, savings, or some other account). This includes all accounts: Grantor holds jointly with someone else and all accounts Grantor may
open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
law. Grantor authorizes Lender, to the extent permitted by applicable law, to charge or setoff all sums owing on the Indebtedness against any
and all such accounts.

GRANTOR'S REPRESENTATIONS AND WARRANTIES WiTH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents
and promises to Lender that:

Perfection of Security Interest. Grantor agrees to take whatever actions are requested by Lender to perfect and cantinue Lender's security

interest in the Collateral. Upon request of Lender, Grantor will deliver to Lender any and all of the documents evidencing or constituting the
Collateral, and Grantor will note Lender's interest upon any ‘and all chattel paper and instruments if not delivered to Lender for possession

by Lender. This is a continuing Security Agreement and will continue in effect even though all or any part of the Indebtedness is paid in full
and even: though for a period of time Grantor may not be indebted to Lender,

Notices to Lender. Grantor wilt Promptly notify Lender in writing at Lender's address shown above (or such other addresses as Lender may
designate from time to time) prior to any (1) change in Grantor's name; (2) change in Grantor's assumed business namels); (3) change
in the management of the Corporation Grantor; (4) change in the authorized signer(s); (5) change in Grantor's principal office address;
(6) change in Grantor's state of organization; (7) conversion of Grantor to a new or different type of business entity; or (8) change in
any other aspact of Grantor that directly or indirectly relates to any agreements between Grantor and Lender. No change in Grantor's name
or state of organization will take effect until after Lender has réceived notice.

No Violation, The execution and delivery of this Agreement will not violate any law or agreement governing Grantor or to which Grantor is
4 party, and its certificate or articles of incorporation and bylaws do not prohibit any term or condition of this Agreement.

Enforceability of Collateral. To the extent the Collateral consists of accounts, chattel Paper, or general intangibles, as defined by the
Uniform Commercial Code, the Collateral is enforceable in accordance with its terms, is genuine, and fully complies with all applicable laws
and regulations: concerning form, content and manner of Preparation and execution, and all persons appearing to be obligated on the
Collateral have authority and Capacity to contract and are in fact obligated as they appear to be on the Collateral. At the time any account
becomes subject to a security interest in favor of Lender, the account shall be a good and valid account representing an undisputed, bona
fide indebtedness incurred by the account debtor, for merchandise held subject to delivery instructions or previously shipped or delivered
Pursuant to a contract of sale, or for services previously performed by Grantor with or for the account debtor. So long as this Agreement
remains in effect, Graritor shall not, without Lender's prior written consent, compromise, settle, adjust, or extend payment under or with
tegard to any such Accounts. There shall be no setoffs or counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimad concerning the Collateral except those disclosed to Lender in writing.

Location of the Collateral, Except in the ordinary course of Grantor's business, Grantor, agrees to keep the Collateral (or to the extent the
Collateral consists of intangible property such as accounts or géneral intangibles, the records concerning the Collateral) at Grantor's
address shown above or at such other locations 48 are acceptable to Lender. Upon Lender's request, Grantor will deliver to Lender in form
satisfactory to Lender a schedule of real Properties and Collateral locations relating 10 Grantor's Operations, including without limitation the
following: (1) all real property Grantor owns or is purchasing; (2) all real property Grantor is renting-or leasing; (3) all storage facilitias
Grantor owns, rents, leases, or uses; and (4) all other properties where Collateral is or may be located. ,

Removal of the Collateral. Except in the ordinary course of Grantor's business, including the sales of inventory, Grantor shall not remove
the Collateral from its existing location without Lender's Prior written. consent. To the’ extent that the Collateral consists of vehicles, or
other titled property, Grantor shall not take of permit any action which would require application for certificates: of title for the vehicles
outside the State of Oklahoma, without Lender's prior written consent. Grantor shall, whenever requested, advise Lender of the exact
location of the Collateral.

Transactions Involving Collateral. Except for inventory sold or accounts collected in the ordinary course of Grantor's business, or as
otherwise provided for in this Agreement, Grantor shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. While
Grantor is not in default under this Agreement, Grantor may sell inventory, but only in the ordinary course of its business and only to buyers
who qualify as a buyer in the ordinary course of business. A sale in the ordinary course of Grantor's business does not include @ transfer in
partial or total satisfaction of a debt or any bulk sale. Grantor shall not pledge, mortgage, encumber or otherwise permit the Collateral to
Case: 20-10845 Doc:130-1 Filed: 07/01/20 Page: 11 of 52

COMMERCIAL SECURITY AGREEMENT
Loan No: 5552563 (Continued) Page 2

 

be subject to any lien, security interest, encumbrance, or charge, other than the security interest provided for in this Agreement, without
the prior written consent of Lender, This includes security interests even if junior in right to the security interests granted under this’
Agreement. Unless waived by Lender, all proceeds from any disposition of the Collateral (for whataver reason) shall be held in trust for
Lender and shall not be commingled with any other funds; provided however, this requirement shall not constitute cansent by Lender to any
sale or ather disposition. Upon réeceipt, Grantor shall immediately deliver any such proceeds to Lender.

Title. Grantor represents and warrants to Lender that Grantor holds good and marketable title to the Collateral, free and clear of all liens
and encumbrances except for the llen of this Agreement. No financing statement covering any of the Collateral is on file in any public
office other than those which reflect the security interest created by this Agreement or to which Lender has specifically consented.
Grantor shall defend Lender's rights in the Collateral. against the claims and demands of all other parsons.

Repairs and Maintenance. Grantor agrees to keap and maintain, and to cause others to keep and maintain, the Collateral in good order,
fepair and condition at all times while this Agreement remains in effect. Grantor further agrees to pay when due all claims for work done
on, or services rendered or material furnished in connection with the Collateral so that no lien.or encumbrance may ever attach to or be
filed against the Collateral.

Inspection of Collateral. Lender and Lender's designated representatives and agents shall have the right at all reasonable times to examine
and inspect -the Collateral wherever located,

Taxes, Assessments and Liens, Grantor will pay when due all taxes, assessments and liens upon the Collateral, its usc:or operation, upon
this Agreement, upon any promissory note or notes evidencing the Indebtedness, or upon any of the other Related Documents. Grantor
may withhold any such payment or may elect to contest any lien if Grantor is in good taith conducting an appropriate proceeding to contest
the obligation to pay and so long as Lender's’ interest in the Collateral is not jeopardized in Lender's sole opinion. If the Collateral is
subjected to a lien which is not discharged within fifteen (15) days, Grantor shall deposit with Lender cash, a sufficient corporate surety
bond or other security satisfactory to Lender in an amount adequate to provide for the discharge of the lien plus any interest, costs,
attorneys’ fees or other charges that could accrue as a result of foreclasure or sale of the Collateral. In any contest Grantor shall defend
itself and Lender and shall satisfy any, final adverse judgment before enforcement ageinst the Collateral. Grantor Shall name Lender as an
additional obligee under any surety bond furnished in the contest proceedings. Grantor further agrees to furnish Lender with evidence that
such taxes, assessments, and governmental and other charges have been paid in full and in a timely manner. Grantor may withhold any
such payment or may elect to contest any lien if Grantor is in good faith conducting an appropriate proceeding to contest the obligation to
pay and so long as Lender's interest in the Collateral is not jeopardized. z

Compliance with Governmental Requirements. Grantor shall comply promptly with alt laws, ordinances, rules and regulations of all
governmental authorities, now or hereafter in etfect, applicable to the ownership; production, disposition, or use of the Collateral, including
all laws or regulations selating to the undue erosion of highly-erodible land or relating to the conversion of wetlands for the production of an
agricultural product or commodity. Grantor may contest in good faith any such law, ordinance or ‘regulation and withhold compliance
during any proceeding, including appropriate appeals, so long as Lender's interest in the Collateral, in Lender's opinion, is not jeopardized.

Hazardous Substances. Grantor represents and warrants that the Collateral never has been, and never will be so long as this Agreement
remains a lien on the Collateral, used in violation of any Environmental Laws or jor the generation, manufacture, storage, Iransportation,
treatmant, disposal, release or threatened release of any Hazardous Substance. The representations and warranties contained herein are
based on Grantor's due diligence in invéstigating the Collateral for Hazardous Substances. Grantor hereby (1) releases and waives any
future claims against Lender for indemnity or contribution in the event Grantor becomes liable for cleanup or other costs under any
Environmental Laws, and (2) agrees to indemnify, defend, and hold harmless Lender against any and all claims and losses resulting from a
breach of this provision of-this Agreement. This obligation to indemnify and defend shall survive the payment ofthe Indebtedness and the
satisfaction of this. Agreement.

Maintenance of Casualty Insurance. Grantor shall procura and maintain all risks insurance, including without limitation fire, theft and
liability coverage together with such other-insurance as Lender may require with respect to the Collateral, in form, amounts, coverages and
basis reasonably acceptable to Lender and issued by a company or companies reasonably acceptablé to Lender. Grantor, upon request af
Lender, will deliver to Lender from time to.time the policies or certificates of insurance in form satisfactory to Lender, ‘including stipulations
that coverages will not be cancolled or diminished without at least ten (10) days’ prior written notice to Lender and not including any
disclaimer of the. insurer's liabillty for failure to give such a notice, Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission or default of Grantor or any other person. In connection
with all policies covering assets in which Lender holds or is offered a security interest, Grantor will provide Lender with such loss payable
or other endorsements as Lender may ‘require. It Grantor at any time fails to obtain or maintain any insurance as required under this
Agreement, Lender may (but shall not be obligated to) obtain such Insurance as Lender deems appropriate, including if Lender so chooses
“single interest insurance," which will cover only Lender's interest in the Collateral.

Application of Insurance Proceeds. Grantor shall promptly notity Lender of any loss or damage to the Collateral if the astimated cost of
repair or replacement exceeds $$$250.00, whether or not such casualty os loss is covered by insurance. Lender may make proof! ol loss if
Grantor fails to do so within fifteen (15) days of the casualty. All proceeds of any insurance on the Collateral, ‘Including accrued proceads
thereon, shell be held by Lender as part of the Collateral. If Lender consenis to repair or replacement of the damaged or destroyed
Collateral, Lender shall, upon. satisfactory proof of expenditure, pay or reimburse Grantor from the proceeds for the reasonable cost of
repair or restoration. If Lender does not consent to repair or replacement of the Collateral, Lender shall retain a sufficient amount of the
proceeds to pay all-of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which have not been disbursed within six (6)

months after their recalpt and which Grantor hes not committed to the repair or restoration of the Collateral shall be used to Prepay the
Indebtedness.

insurance Reserves. Lander may require Grantor to maintain with Lender reserves for payment of Insurance premiums, which reserves shall
be created by monthly payments fram Grantor of a sum estimated by Lender to be. sufficient to produce, at least fifteen (15) days before
the premium due daté, amounts at feast equal to the insurance premiums to be paid. If fifteen (15) days before payment is due, the reserve
funds are insufficient, Grantor shall upon demand pay any deficiency ta Lender. The reserve funds shall be held by Lander as a general
deposit and shall constitute a non-interést-bearing account which Lender may satisfy by payment of the insurance premiums required to be
paid by Grantor as they become due. Lender does not hold the reserve funds in trust for Grantor, and Lenderis not the agent -of Grantor

for payment of the insurance premiums required to be paid by Grantor, The responsibility for the payment of premiums shall femain
Grantor's sole responsibility. i

Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender reports on each existing policy of insurance showing such
information as Lender may reasonably request including the following: (1) the name of the insurer; (2) the risks insured; (3) the amount
of the policy; (4) the property insured; (5) the-then current value on the basis of which insurance has been obtained and the manner of
determining that velue;.and (8) the expiration date of the policy. In addition, Grantor shall upon request by Lender (however not more

ore cet siauaiys have an independent appraiser satisfactory to Lender determine, as applicable, the cash value or replacement cost of
the ateral.

Financing Statements. Grantor authorizes’ Lender to file a UCC financing statement, or alternatively, a copy of this Agreement to perfact
Lender's security interest. At Lender's request, Grantor additionally agrees to sign all other documents that are necessary to pertect,
protect, and continue Lender's security interest in the Property. Grantor will pay all filing fees, title transfer feas, and other fees and costs
involved unless prohibited by law or unless Lender is requirad by law to pay such fees and costs. Grantor irrevocably appoints Lender to

execute lien entry forms and documents necessary to transfer title If there is a default. Lender may file 8 copy of this Agreement as a
financing statement.

GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default and except as otherwise provided below with respact to
accounts, Grantor may have possession of the tangible personal Property and beneficial use of all the Collateral and may use It in any lawful
manner not inconsistent with this Agreement or the Related Documents, provided that Grantor's right to possession and beneficial use shall not
apply ta any Collateral whare possession of the Collateral by Lender is required by law to perfect Lender's security interest in such Collateral,
Until otherwise notitied by Lender, Grantor may collect. any of the Collateral consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its rights to collect, the accounts and to notify account debtors to make payments directly to Lender for
application to the Indebtedness. If Lender at any time has possession of any Collateral, whether before or after an Event of Default, Lender shall
be deemed to have exercised reasonable care in the custody and preservation of the Collateral if Lender takes such action for that purpose as
Grantor shall request‘or as Lender, in Lender's sole discretion, shall deem appropriate under the circumstances, but failure ‘to honor any request
by Grantor shall not of itself be deemed to be a failure to exercise reasonable care. Lender shall not be required to take any steps necessary to

ae any tights in the Collateral against prior parties, nor to Protect, preserve or maintain any sacurity interest given to secure the
eDleaoness.,

LENDER'S EXPENDITURES. lf any action or proceeding is commenced that would: materially affect Lender's interest in the Collateral or if
Grantor fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Grantor's failure to’
discharge or pay when due any amounts Grantor is required to discharge or pay under this Agreement or any Related Documents, Lander on
Rrantar's hehalf may (hut shall not be obliaated toh take anv action that Lender deems appropriate, ‘including but not limited to discharging: or
: ; = iled: 07/01/20 Page: 12 of 52
Case: 20-10845  Bifncafat secugcy AGREEMENT

Loan No: 5552563 ' (Continued) Page 3

paying all taxes, liens, security interests, encumbrances and other claims, at any time levied or placed on the Collateral and paying all costs for
insuring, maintaining and preserving the Collateral. All such expenditures incurred or paid by Lender for such Purpases will then bear interest at
the fate charged under the Note or at the highest rate authorized by law, from the date incurred or paid by Lender to the date of repayment by
Grantor. Ali such expanses will become a part of the Indebtedness and, at Lender's option, will {A} be payable on demand; (B} be added to
the balance of the Note and be 8pportioned among and be payable with any installment payments to become -due during either (1) the term of
any applicable insurance policy; or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will be due and payable
al the Note's maturity. The Agreement also will secure Payment of these amounts. Such right shall be in addition to all other rights and
remedies to which Lender may be entitled upon Default. If Lender is required by law to give Grantor notice before or after Lender makes an
expenditure, Grantor agrees that notice sent by regular mail at least five (5) days before the expenditure is mada or notice delivered two {2} days
before the expenditure is made is sufficient, and that notice within sixty (60) days after the expenditure is made Is reasonable.

DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:
Payment Default, Grantor fails to make any Payment when due under the Indebtedness.

Other Defaults. Grantor fails to comply with or to perform any other term, obligation, Covenant or condition contained in this Agreement or
in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Grantor.

False Statements. Any werranty, representation or statement made or furnished to Lender by Grantor or on Grantor's behalf under. this
Agreement or the Related Documents ig false or misleading in any material respect, either now or at the time made or furnished or becomes
false or misleading at any time thereafter,

Defective Collateratization. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any
collateral document to create a valid and Perfected security interest or lien) al any time and for any reason.

Insolvency. The dissolution or termination of Grantor's existence as a going business, the insolvency of Grantor, the appointment of a
receiver for any part of Grantor's property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against Grantor.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
tepossession or any other method, by any creditor of Grantor or by any governmental agency against any collateral securing the
Indebtedness. This includes a garnishment of any of Grantor's accounts, including deposit accounts, with Lender. However, this Event of
Default shall not apply if there is a good faith dispute by Grantor as to the validity or reasonableness of the claim which Is the basis of the
creditor or forfeiture proceeding and if Grantor gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a’ surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an
adequate reserve or bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or Guarantor
dies or becomes incompetent or revokes or disputes the validity of, or Habllity under, any Guaranty of the Indebtedness,

Adverse Change. A material adverse change occurs in Grantor's financial condition, or Lender believes the Prospect of payment or
performance of the Indebtedness is impaired.

Insecurity. Lender in good faith believes itself insecure.

RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agreement, at any time thereafter, Lender shall have all the

rights of a secured party under the Oklahoma Uniform Commercial Code. in addition and without limitation, Lender may exercise any one or
more of the [ollowing rights and remedies:

Accelerate Indebtedness, Lender may declare the entire Indebtedness, including any prepayment penalty which Grantor would be required
to pay, immediately due and payable, without notice of any kind to Grantor.

Assemble Collateral, Lender may require Grantor to deliver to Lander all or any portion of the Collateral and any and all certificates of title
and other documents relating to the Collateral. Lender may require Grantor to assemble the Collateral and make it available to Lender at a
place to be designated by Lender. Lender also shall have full power to enter upon the Property of Grantor to take possession of and
ramove the Collateral. If the Collateral contains other goods not covered by this Agreement at the time of repossession, Grantor agrees
Lender may take such other goods, provided that Lender makes reasonable efforts to return them to Grantor after repossession,

Sell the Collateral. Lender shail have full power to seil, lease, transfer, or otherwise dispose of the Collateral. Unless the Collateral in
whole or in part is perishable or threatens to decline speedily in value or Is of a type customarily sold on a recognized market, Lender will
give Grantor, and other persons as required by law, reasonable notice of the time and place of any public sale, or of the time after which
any private sale or other disposition is to be made. Notwithstanding any other Provision of this Agreement, any requirement of notice for
this purpose shall be met if notice is provided ai least ten (10) days before sale or other disposition or action. Lender shall be entitled to,
and Grantor shall de liable for, all reasonable costs and expenditures incurred in realizing on Lender's security interest, including without
limitation, all court costs, fees for Sale, selling costs and reasonable attorneys’ fees as set forth in the Note or in this Agreement. All such
casts shall be secured by the security interest in the Collateral covered by this Agreement,

Appoint Receiver. In any action by Lender for the foreclosure of this Agreement, whether by judicial foreclosure or power of sale, Lender
shall be entitled to the appointment of @ recelver upon any failure of Grantor to comply with any term, obligation, covenant, or condition
contained in this Agreement, the Note, or any Related Docurnents.

Collect Revenues, Apply Accounts. Lender, either itself or through a receiver, may collect the payments, rents, income, and revenues from
the Collateral. Lender may al any time in Lender's discretion transfer any Collateral into Lender's own name or that of Lender's nominee
and réceive the payments, rents, income, and revenues therefrom and hold the same as security for the Indebtedness or apply It to
payment of the Indebtedness in such order of preference as Lender may determine. Insofar as the Collateral consists of accounts, general
intangibles, insurance policies, instruments, chattel paper, choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as Lender may determine, whether or not Indebtedness or
Collateraj is then due. For these Purposes, Lender may, on behalf of and in the name of Grantor, receive, open -and dispose of mail
addressed to. Grantor; change any address to which mail and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or Storage of any Collateral. To facilitate collection, Lender
may notify account debtors and obligors on any Collateral ta make payments directly to Lender.

Obtain Deficiency. If Lender chooses to sell any or all of the Collateral, Lender may obtain a judgment against Grantor for any deficiency
femaining on the: Indebtedness due to Lender after application of all amounts received from the exercise of the rights provided in this
Agreement. Grantor shall be liable for a deficiency even if the transaction described in this subsection is a sale of accounts or chattel
paper,

Other Rights and Remedies. Lender shall have all the tights and remedies of a secured creditor under the Provisions of the Uniform
Commercial Code, as may be amended from time to time. In addition, Lender shall have and may exercise any or all other rights and
temedies it may have available at law, in equity, of otherwise.

Election of Remedies. Except as may be prohibited by applicable law, all of Lender's rights and remedies, whether evidenced by this
Agreement, the Related Documents, or by any other writing, shall be cumulative and may be exercised singularly or concurrently. Election
by Lender to pursue any remedy shall not exclude Pursuit of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Grantor under this Agreement, after Grantor's failura to perform, shall not affect Lender's right to declare a default
and exercise its remedies,

MISCELLANEOUS PROVISIONS. The tollowing miscellaneous provisions are a part of this Agreement:

Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
as to the matters set forth in ‘this Agreement. All prior and contemporaneous representations and discussions concerning such matters
either are included in this document or do not constitute an. aspact of the agreement of the parties. Except as may be specifically set forth
in this Agreement, no conditions precedent or subsequent, of any kind whatsoever, exist with respect to Grantor's obligations under this
Agreement. No alteration of or amendment to this Agreament shall be effective unless given in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's atiornays’ fees and
Lender's legal expenses; incurred in connection with the enforcement of this Agreement, Lender may hire or pay someone else to help
enforce this Agreement, and Grantor shall Pay the costs and expenses of such enforcement. Costs and expenses include Lender's
attorneys’ fees and legal expenses whether or not there is a lawsuit, including attorneys’ fees and legal expenses for bankrupicy
proceedings [including efforts to modify or vacate any automatic stay or injunction}, appeals, and any anticipated post-judgment collaction
services.. Grantor also shall pay all court costs and such additional feas as may be directed by the court,
Case: 20-10845 Doc: 130-1 __ Filed: 07/01/20_—- Page: 13 of 52
COMMERCIAL SECURITY AGREEMENT

Loan No: 5552563. (Continued) Page 4

 

Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
provisions of this Agreemant.

‘Governing Law. This Agreament will be governed by federal law applicable to Lender and, ta the extent not proempted by faderal law, the
laws of the State of Oklahama without regard ta its confticts of law provisions. This Agreement has been accepted by Lender In the State
of Oklahoma,

No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise. to
demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall canstitute a waiver of any of Lender's rights or of any of Grantor's obligations as to any future
transactions. Whenever the consent of Lender is required under this Agreement, the granting of such consent by Lender in any instance
shall not constitite continuing consent to subsequent instances where such consent is required: and in all cases such consent may be
granted or withheld in the sole discretion of lender.

Notices. To the extent permitted by applicable law, any notice required to be given under this Agreement shall be given in writing, and
shall be effective when actually delivered, when actually received by telefacsimile (unless otherwise required by law), when deposited with
& nationally recognized overnight courier, or, if mailed, when deposited in the United States mail, as first class, certified or registered mail
postage prepaid, directed to the addresses shown near the beginning of this Agreement. Any party may change its address for notices
under this Agreement’ by giving formal written notice to the other parties, specifying that the purpose of the notice is lo change the party's
address. For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor's current address, To the extent permitted
by applicable law, if there is more than one.Grantor, any notice given by Lender to any Grantor is deemed to be notice given to all Grantors.

Power of Attornoy. Grantor hereby appoints Lender as Grantor's irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect, amend, or to continue the security interest granted. in this Agreement or to demand termination -of {filings of other
secured parties. Lender may at any time, and without further authorization from Grantor; file.a carbon, photographic or other rapraduction
of any financing statement or of this Agreement for use as a financing statement. Grantor will reimburse Lender for all expenses for the
perfection and the continuation of the perfection of Lender's security interest in the Collateral.

Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any
Circumstance, that finding shall nat make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible,
the offending provision shall be:cansidered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so
modified, it shall be considered deleted from this Agreement. Unless otherwise required: by law, the illegality, invalidity, or unenforceability
of any provision of this Agreement shail not affect the legality, validity or enforceability of any other provision of this Agreement.

Succassors and Assigns. Subject to any limitations stated In this Agreement on transfer of Grantor's interest, this Agreement, shall be
binding upon and inure to: the benefit of the parties, their successors and assigns. If ownership of the Collateral becomes vested in a
person other than Grantor, Lender, without notice to Grantor, may deal with Grantor's successors with reference to this Agreement and the

Indebtedness by way of forbearance or extension without releasing Grantor from the obligations of this Agreement ot liability under the
Indebtedness. ‘

Survival of Representations and Warranties. All representations, warranties, and agreements made by Grantor in this Agreement shall

survive the execution and delivery of this Agreement, shall be continuing in nature, and shall remain in full force and affect until such time
as Grantor's Indebtedness shall be paid in full.

Tima is of the Essence. Time is of the essence in the performance of this Agreement.

DEFINITIONS. The following capitalized words and terms shall have the follawing meanings when used in this Agreement. Unless speciticelly
stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America, Words and terms
used in the singular shall include the plural, and the plural shail include the singular, as the context may require. Words and terms not otherwise
defined in this Agreement shall have the meanings attributed to such terms in the Uniform Commercial Cade:

Agreement. The word “Agreement” means this Commercial Security Agreement, as this Commercial Security Agreement may be amended
ormodified from time to-time, together with all exhibits and schedules attached to this Commercial Security Agreement from time to time.

Borrower. The word “Borrower" means True Colours, Inc. and includes -all co-signers and co-makers signing the Note and ail their
successors and assigns.

Collateral. The word “Collateral” means all of Grantor's right, title and interest in and to all the Collateral as described in the Collateral
Description section of this Agreement.

Default. The word "Default" means the Default set forth in this Agreement in the section titled "Default".

Environmental Laws. The words “Environmental Laws” mean any and all state, federal and loca! statutes, regulations and ordinances
relating to the protection of human health or the environment, including, without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), ‘the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 93-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., of other applicable state or federal laws, rules, or
regulations adapted pursuant thereto.

Event of Default. The words “Event of Default" mean any of the events of default set forth in this Agreement in the detaull section of this
Agreement. :

Grantor, The word "Grantor" means True Colours, Inc..
Guarantor. The word “Guarantor” means any guarantor, surety, or accommodation party of any of all af the Indebtedness.

Suey. The word “Guaranty” means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
ote. '

Hazardous Substances. The words “Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
chemical or infectious characteristics, may cause of pose a present or potential hazard to humen health or the environment when
Improperly used, treated, stored, disposed of, generated, manufactured, transported or othérwise handled. The words “Hazardous
Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
waste as defined by or listed under the Environmental Laws. The term “Hazardous Substances” also includes, without limitation, petroleum
and petroleum by-products or any traction thereof and asbestos.

Indebtedness. The word “Indebtedness” means ‘the indebtedness evidenced by the Note or Related Documents, including all principal and
interest together with all other indebtedness and costs and expenses for which Grantor is responsible under this Agreement or under any of
the Related Documents. Specifically, without. limitation, Indebtedness includes the future advances get ‘forth in the Future Advances

Nese togather with all interast thereon and all amounts that may be. indirectly secured by the Cross-Collateralization provision of this
greement,

Lender. The word "Lender" means First National Bank & Trust Co of Weatherford, its successors and assigns.

Note. The word “Note“ means the Note dated December 13, 2019 and execilted by True Colours, Inc.
$100,000.00, together with all renewals of, extensions of,
note or credit agreement.

_ 201 1b in the principal amount of
moditications of, refinancings of, consolidations of, and substitutions for the

Property. The. word “Property” means all of Grantor's right, title and interest in and to all the Property as desoribed ‘in the “Collaterat
Descriptian” section of this Agreement. _

Related Documénts. The words “Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
agreements, guaranties, security agreements, mortgages, ‘deeds of trusi, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or Hereattér existing, executed in connection with the Indebtedness,

GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY AGREEME
TERMS. THIS AGREEMENT IS DATED DECEMBER 13,2019. : ee, ne
; : - iled: 20 Page: 14 of 52
Case: 20-10845 COMER a secu Sy Oe a g
Loan No: 5552563

(Continued) Page 5

GRANTOR:

TRUE COLOURS. INC ee
By YA Es es

ew Hobbs, President of True Colours
Ing
: 20- Doc: 130-1 Filed: 07/01/20 Page: 15 of 52
Case: 20-10845 — DOS MIMERCIAL GUARANTY

 

Borrower: True Colours, inc. ¢ii re Lender: First National Bank & Trust Co af Weatherford
502 S Main St STILLWATER WEST BRANCH
Stillwater, OK 74074 4611 W 6TH AVE.

STILLWATER, OK 74074
(405) 533-3737
Guarantor: &rian Matthew Hobbs (SSN: XXX-XX-XXXX})
6 CHAMPIONS PLACE
‘STILLWATER, OK 74074

CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE, For good and valuable consideration, Guarantor absolutely and unconditionally
guerantees full and punctual payment and satistaction of the Indebtedness of Borrower to Lender, and the performance and discharge of all
Borrower's obligations under the Note and the Related Documents. This is a guaranty of payment and performance and not of collection, so
Lender can enforce this Guaranty against Guarantor even when Lender has not exhausted Lender's temedies against anyone élse obligated to
pay the Indebtedness or against any collateral securing the Indebtedness, this Guaranty or any. other guaranty of the Indebtedness. Guarantor
‘will make any payments to Lender or its order, on demand, in legal tender of the United States of America, in same-day funds, without set-off or
deduction or counterclaim, and will otherwise perform Borrower's obligations under the Note and Related Documents. Under this Guaranty,
Guarantor’s liability is unlimited and Guarantor's obligations are continuing,

INDEBTEDNESS. The word “Indebtedness” as used in this Guaranty means all of the principal amount outstanding from time to time and at any
one or more times, accrued unpaid interest thereon and aii callection costs and legal expenses related thereto permitted by-law, attorneys’ fees,
arising from any and ail debts, liabilities and obligations of every nature or form, now existing or hereafter arising or acquired, that Borrower
individually or collectively or interchangeably with others, owes or wil! owe Lender, “Indebtedness” includes, without limitation, loans, advances,
debts, overdraft indebtedness, credit ‘card indebtedness, lease obligations, liabilities and Obligations under any interest rate protection
agreements or foreign currency exchange agreements or commodity price protection agreements, other obligations, and liabilities of Borrower,
and any present or future judgments against Borrower, future advances, loans or transactions that renew, extend, modify, refinance, consolidate
or substitute these debts, liabilities and obligations whether: voluntarily or involuntarily incurred; due or to become due by: their: terms or
acceleration; absolute or contingent; liquidated or unliquidated; determined or undetermined; direct-or indirect; primary.or secondary in nature or
arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced by a Negotiable or non-negotiable
instrument or writing; originated by Lender or another or others; barred or unenforceable against Borrower for any reason whatsoever; for any
transactions that may be voidable for any reason (such as infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.

If Lender Presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all quaranties
shall be cumulative. This Guaranty shall not (unless specifically provided below to the contrary) affect or invalidate any such other guaranties.
Guarantor's liability will be Guarantor's aggregate liability under the terms of this Guaranty and any such other unterminated guaranties.

CONTINUING GUARANTY. THIS IS A “CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS, ACCORDINGLY, ANY PAYMENTS MADE ON THE
INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
BALANCE FROM TIME TO TIME.

DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity of any acceptance by Lender, or any
Notice to Guarantor or to Borrower, and, will continue in full force until all the Indebtedness incurred or contracted before receipt by Lender of
any notice of révocation shall have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have
been performed in full. If Guarantor elects to- revoke this Guaranty, Guarantor may only’ do so in writing, Guarantor's written notice of
revocation must be mailed to Lender, by certified mail, at Lender's address listed above or such other place as Lender may designate in writing.
Written revocation of this Guaranty will apply only to new Indebtednass created after actual receipt by Lender of Guarantor's written revocation.
For this purpose and without limitation, the term “new Indebtedness” does not include the Indebtedness which at the time of notice of
revocation is contingent, unliquidated, undetermined or net due and which later becomes absolute, liquidated, determined or due. For this
purpose and without limitation, “new Indebtedness” does not include all or part of the Indebtedness that is: incurred by Borrower prior to
evocation; incurred under a commitment that became binding before revocation; any renewals, extensions, substitutions, and modifications of
the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before and after Guarantor’s death or
incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or administrator or other
legal representative may terminate this Guaranty in the same manner in which Guarantor might have terminated it and with the same effect,
Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the liability of ‘Guarantor under this
Guaranty. A revocation Lender receives from ény one or more Guarantors shall not affect the liability of any remaining Guarantors under this
Guaranty, It is anticipated that fluctuations may occur in the aggregate amount of the Indebtedness covered by this Guaranty, and Guarantor
specifically ach ledges and ag that reductions in the of the Indebted: » even to zero dollars ($0.00), shall not constitute a
termination of this Guaranty. This Guaranty is binding upon Guarantor and Guarantor's heirs, successors and assigns so long as any of the
Indebtedness remains unpaid and even though the Indebtedness may from time to time be zero dollars ($0.00). :

GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or
demand ‘and without lessening Guarantor's liability under-this Guaranty, from time to time: (A) prior to revocation as set forth above, to make
one or more additional secured or unsecured loans to Borrower, to lease equipment or other goods to Borrower, or otherwise to extend
additional credit to Borrower; {B} to alter, compromise, renew, extend, accelerate, or otherwise change one or more times the time for payment
Or other terms of the Indebtedness or any part of the Indebtedness, including increases and decreases of the fate of interest on the
Indebtedness; extensions may -be repeated and may be for longer than the original loan term; (C} to take and hold security for the payment of
this Guaranty or the Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to perfect, and release any such security, with
or without the substitution of new collateral; (D) to release, substitute, agree not to sue, or deal with any one or more of Borrower's sureties,
endorsers, or other guardntors on any terms or in any manner Lender may choose; (E} 10 determine how, when and what application of
Payments and credits shall be made on the Indebtedness; (F) to apply such security and direct the order or manner of sale thereof, including
without limitation, any nonjudicial sale permitted by the terms of the controlling Security agreement or deed of trust, as Lender in its discretion
may determine; (G) to sell, transfer, assign or grant participations in all or any part of the Indebtedness (H} to assign of transfer this Guaranty
in whole or in part; (I) to exercise or rafrain from exercising any rights against Borrower or others, or otherwise act or retrain from acting; (J)
to settle or compromise any Indebtedness; and (K) to subordinate the payment of all or any part of any Indebtedness of Borrower to Lender to
the payment of any liabilities which may be due Lender or others.

GUARANTOR'S: REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or
agreements of any kind have been mada to Guarantor which would limit or qualify in any way the terms of this Guaranty; (B) this Guaranty is
executed at Borrower's request and not at the ‘request of Lender; (C) Guarantor has full power, right and authority to enter into this Guaranty;
(0) the provisions of this Guaranty do not conflict with or result in a default under any agreement or other instrument binding upon Guarantor
and do not result in a violation of any law, regulation, court decree or ordér applicable to Guarantor; {E) Guarantor has not and will not, without
the prior written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer, or otherwise dispose of all or substantially all of
Guarantor's assets, or any interest therein: (F) upon Lender’s request, Guarantor will provide to Lender financial and credit information in form
acceptable to Lender, and all such financial information which currently has been, and all future financial information which will be provided to
Lender is and will be true and correct in all material fespects and fairly present Guarantor's financial condition as of the dates the financial
information is provided; (G) no material adverse change has occurred in Guarantor's financial condition since the date of the most recent
financial statements provided to Lender and no event has occurred which may materially adversely affect Guarantor's financial condition; {H}
no litigation, claim, investigation; administrative Proceeding or similar action {including those for unpaid taxes) against Guarantor is pending or
threatened; {I) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and (J) Guarantor has established
adequate means of obtaining from Borrower on a continuing basis information regarding Borrower's financial condition. Guarantor agrees to
keep adequately informed from such means of any facts, events, or circumstances which might in any way affect Guarantor's risks under this
‘Guaranty, and Guarantor further agrees that, absent a request for information, Lender shall have no obligation to disclose to Guarantor any
information or documents acquired by Lender in the course of its relationship with Borrower.

GUARANTOR'S FINANCIAL STATEMENTS. Guarantor agrees 10 furnish Lender with the following:

Annual Statements. As soon as available, but in no event later than thirty (30) days after the end of each fiscal year, Guarantor’s balance
sheet and income statement for the year ended, prepared by Guarantor in form satisfactory to Lender.

Tax Returns. As soon as available, but in no event later than thirty (30) days after the applicable filing date for the tax reporting period
ended, Guarantor's Federal and other governmental tax returns, prepared by a tax professional satisfactory to Lender.

All financial reports required to-be provided under this Guaranty shall be prepared in accordance with GAAP, applied on a consistent basis, and’

exuiar___C
Case: 20-10845 Doc: 130-1 _ Filed: 07/01/20 Page: 16 of 52
COMMERCIAL GUARANTY
Loan No: 5552563 (Continued) Page 2

ae ees
‘certified by Guarantor as being true and correct.

GUARANTOR'S WAIVERS. Exéept as prohibited by applicable Jaw, Guarantor waives any. right to require Lender {A) te continue lending
money or ta extend other credit to Borrower; (B) to make any presentment, protest, demand, or notice of any kind, including notice of any
‘nonpayment of the Indebtedness or of any nonpayment related to any collateral, or notice of any action or nonaction on the part. of Borrower,
Lender, any surety, endorser, or other guarantor in connection with the Indebtedness or in connection with the creation of new or additional
loans or obligations; (C) to resort for payment or to proceed directly or at once against any person, including Borrower or any other guarantor;
{D) to proceed directly against or exhaust any collateral held by Lender from Borrower, any other guarantor, or any other person; (E) to giva
notice of the terms, time, and place of any public or private sale of personal property security held by Lender from Borrower or to comply with
any other applicable provisions of the Uniform Commercial Code; (F) to pursue any other femedy within Lender's power; or {G) to commit.any
actor omission of any kind, or at any time, with respact to any matter whatsoever.

Guarantor also waives: any and all rights or defenses based on suretyship or impairmént of collateral including, but not limited to, any rights or
detenses arising by reason of (A) any “one action" or “anti-deficlency" law or any other jaw which may prevent’ Lender from bringing any
action, including a claim for deficiency, against Guarantor, before or after Lender's commencement or completion of any foreclosure action,
sither judicially or by exercise of a power of sale; (B) any election of remedies by Lender which destroys or otherwise adversely affects
Guarantor's subrogation rights or Guarantor's rights to proceed against Borrower for reimbursement, including without limitation, any loss: of
tights Guarantor may suffer by reason of any law limiting, qualifying, or discharging the Indebtedness; (C} any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the cessation of Borrower's liability from any cause whatsoever, other
than payment in full in legal tender, of the Indebtedness; (D) any right to claim discharge of the Indebtedness on the basis ol impairment of any
collateral for tha Indebtedness; (E} any statute of limitations, if at any time any action or suit brought by Lender against Guarantor is
commenced, there is outstanding Indebtedness which is not barred by any applicable statute of limitations; {F) any defenses -given to
guarantors al law or in aquity other than actual payment and performance of the Indebtedness; or (G) by any failufe, neglect. or omission by
Lender to perfect in any manner the collection of the Indebtedness or the security given therefor, including the failure or omission to seek a
deficiency judgment against Borrower. If payment is made by Borrower, whether voluntarily or otherwise, or by any third party, on the
Indebtedness and thereafier Lender is forcad to remit the amount of that payment to Borrower's trustee in bankruptcy or to any similar person
under any federal or state bankruptcy law or law for the relief of debtors, the Indébtedness shall be considered unpaid for the purpose of the
enforcement of this Guaranty.

Guarantor further waives and agrees not to assert or claim at any time any deductions to: the amount guaranteed under this Guaranty for any
claim of setoff, counterclaim, counter demand, recoupment or similar right, whether such claim, demand or right may be asserted by the
Borrower, the Guarantor, or both,

GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants’ and agrees that each of the waivers set forth above is
madé with Guarantor's full knowledge of its significance and consequences and that, under the circumstances, the walvers are reasonable and
not contrary to public policy or law. If any such waiver is determined to be contrary to any applicable law or public policy, such waiver shall be
effective only to the extent permitted by law or public policy.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lendér reserves a right of setoff in all Guarantor's accounts with Lender
(whether checking, savings, or some other account). This includes all accounts Guarantor holds jointly with someone else and all accounts
Guarantor may open In the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be
prohibited by law, Guarantor authorizes Lender, to the extent permitted by applicable. law, to hold these. funds if there is a default, and Lender
may apply the funds in these accounts to pay what Guarantor owes under the terms of this Guaranty. :

SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR. Guarantor agrees. that the Indebtedness, whether now existing or hereafter
created, shall ba superior to any claim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes
insolvent. Guarantor, hereby @xpressly subordinates any claim Guarantar may have against Borrower, upon any’ account whatsoever, to any
claim that Lender may now-or hereafter have against: Borrower. in the event of insolvency and consequent liquidation of the assets of Borrower,
through bankruptcy, by an assignment for the benefit of creditors, by voluntary liquidation, or otherwise, the assets of Borrower. applicable to
the payment of the claims of both Lender-and Guarantor shall be paid to Lender and shall be first applied by Lender to the Indebtedness.
Guarantor does hereby assign to Lender all claims which it may have or acquire against Borrower or against any assignee or trustee in
bankruptcy of Borrower; provided however, that such assignment shall be effective only for the purpose of assuring to Lender full payment in
legal tender of the Indebtedness. If Lender so requests, any Notes or credit agreements now or hereafter evidencing any debts or obligations of
Borrower to Guarantor shall be marked with a legend that the same are subject to this Guaranty and shall be delivered to Lender. Guarantor
agrees, and Lender is hereby autharized, in the name of Guarantor, from time to time to file financing statements and continuation statements

and to execute documents and to take such other actions as Lender deems necessary Or appropriate to perfect, preserve and enforce its rights
under this Guaranty. ‘

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Guaranty:

Amendments, This Guaranty, together with any Related Documents, constitutes the entire understanding and agreement of the parties as
to the matters set forth in this Guaranty. All priot and contemporaneous representations and discussions concerning such matters either
are included in this document or do not constitute.an aspect of the agreement of the parties. Except as may be specifically set forth in this
Guaranty, no conditions precedent or subsequent, of any kiad whatsoever, exist with respect to Guarantor's obligations under this
Guaranty. No alteration of or amendment to this Guaranty shall be effective unless given in writing and signed by the party or parties
sought.to be charged or bound by the alteration or amendment, :

Attorneys’ Fees; Exponses. Guarantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's attorneys’ fees

and Lender's legal expanses, incurred in connection with the enforcement of this Guaranty. Lender may hire or pay someone else to help

enforce this Guaranty, and ‘Guarantor shall pay -ihe costs and expenses of such enforcement. Costs and expenses include Lender's

attorneys’ fees and legal expenses whether or -not there is a. lawsuit, including attorneys’ fees and legal expenses for bankruptcy

proceedings (including efforts to modify or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection
- services. Guarantor also shall pay all court costs and such-additional fees as may be directed by the court.

Caption Headings. Caption headings in this Guaranty are -for convenience purposes only and are not to be used to interpret or define the
provisions of this Guaranty. ve is

Governing Law. This Guaranty will bo governed by. federal Jaw applicable to Lender and, to the extent not preempted by federal law. the
laws of the State of Oklahoma without regard to its conflicts of law provisions. ,

Integration. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the
opportunity to be advisad by Guarantor's attorney with respect to this Guaranty; the Guaranty fully reflects Guarantor's intentions and parol
avidence is not required to interpret the terms of this Guaranty. Guarantor hereby Indemnifies and holds Lander harmless from all losses,

claims, damages, and costs {including Lender's attorneys’ fees) suffered or incurred by Lender as a result of any breach by Guarantor of the
warranties, representations and agreements of this paragraph.

Interpretation. In all.cases where there is more than one Borrower or Guarantor, then all words used in ihis Guaranty in the singular shat!
be deemed to have been used in the Plural where the context and construction so require; and where there is more than one Borrower
named in this Guaranty or when this Guaranty is executed by more than one Guarantor, the words "Borrower" and “Guarantor
respectively shall mean all and any ona or more of them. The words “Guarantor,” “Borrower,” and “Lender“ include the heirs, successors,
assigns, and transferees of each of them. If a court ‘finds that any provision of this Guaranty is not valid or should not be enforced, that
fact by itself will not mean that the rest of this Guaranty will not be valid or enforced. Therefore, a court will enforce the rest of the
provisions of this Guaranty even if a provision of this Guaranty may be found to be invalid or unenforceable. If any one or more of
Borrower or Guarantor are corporations, partnerships, limited liability companies, of similar entities, it is not necessary for Lender to inquire
into the powers of Borrower or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act.on

Ed behalf, and any indébtedness made or created in reliance upon the professed exercise of such powers shall ba guaranteed under this
Ueranty.

Notices. To the extent permitted by applicable law, any notice required to be given under this Guaranty shall be given in writing, and,
except for revocation. notices by Guarantor, shall be effective when actually ‘delivered, :

2 M 1 : : when actually received by telefacsimile (untess
otherwise required by law), when deposited with a nationally recagnized overnight courier, or, if mailed, when deposited in the United

States mail, as tirst class, certified or registered mail postage prepaid, directed to the addresses shown near tha beginning of this Guaranty.
All revocation notices by Guarantor shall be in writing and shall be effective upon delivery to Lender as. provided in the section of this
Guaranty entitled "DURATION OF GUARANTY." Any party may change its address lor notices under this Guaranty by giving formal written
notice to the other parties, specifying that the Purpose of the notice is to change the party's address. For notice purposes, Guarantor
agrees:to keep Lender informed at all times of Guarantor's current address. To the extent permitted by applicable law, if there is more than

one Guarantor, any notice given by Lender to any Guarantor is deemed to ba notice given to all Guarantors.

No Waiver by. Lender. Lender shall not be deemed to have waived any rights under this Guaranty

i ot unless such waiver is given in writing and
sinned by Lander. Nodelav of omission on the part of Lender in exercising any right shall oper:

ate as a waiver of such right or any other
Case: 20-10845 Doce giieRci AL BGO f/04/20 Page: 17 of 52

Loan No: 5552563 (Continued) Page 3
nght A waiver by Lender of a provision of this Guaranty shall not prejudice or constitute a waiver of Lender's right otherwise to demand
Slrct compliance with that provision or any other provision of thes Guaranty. No prior waiver by Lender, nar any course of deakng between
Lender and Guarantor, shall constitute a waver of any of Lender's nghts or of any of Guarantor’s obligations as to any future transactions
Whenever the consent of Lender $s required under this Guaranty, the granting of such consent by Lender in any instance shall not constitute

continuing Consent to subsequent instances where Such CONSENT! Is required and in all cases such consent may be granted or withheld in
the sole discretion of Lender

   

Successors and Assigns Subject to any limitations stated in this Guaranty on transfer of Guerantor's interest. this Guaranty shall be
binding upon and inure to the bonefit of the parties. ther successors and assigns

DEFINITIONS. The tollowing capitalized words and terms shall have the following meanings when used in this Guaranty. Unless specifically
Stated to the contrary, all references to dollar amounts shall mean amounts in lawlul money of the United States of America’ Words and lerms
used in the singular shall include the plural, and the plural shall onciude the singular, as the cantext may require Words and rms not otherwise
dehned in this Guaranty shail have the meanings attributed to such terms in the Uniform Commercial Code

Borrower. The word “Borrower means True Colours, inc and includes all co signers and co makers signing the Note and all their
SUCCESSOrs and assigns

GAAP. The word “GAAP” means generally accepted accounting principles.

Guarantor. [he word Guarantor” means everyone signing this Guaranty including without limitation Bhan Matthew Hobbs. and in each
Case, any signers successors and assigns

Guaranty. The word Guaranty” means this guaranty trom Guarantor to Lender

Indebtedness. The word “indebtedness means Borrower's indebtedness to Lender as more particularly described im this Guaranty

Lender. The word “Lender” means First National Bank & Trust Co of Weathertard, 11s successors and assigns

Note. The word “Note” means and includes without lmtaton all of Burrower's promissory notes and/or credit agreements evidencing

Borrower's loan obligations in lavor of Lender together with all renewals of. extensions of, modifications of refinancings of, consolidations
Of and substitutions for promissory notes of credit agreements

 

Related Documents. The words Related Documents” mean all Promissory notes, cred agreements, joan agreements, environmental
agreements, guaranties, security agreements mortgages, deeds of trust. security deeds, collateral mortgages. and ail other instruments
agreements and documents. whether now or hereafter casting, Gxecuted in connection with the Indebtedness

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR’S EXECUTION AND

IN THE SECTION TITLED “DURATION OF GUARANTY” NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
EFFECTIVE, THIS GUARANTY IS DATED DECEMBER 13. 2019,

GUARANTOR:

4 gee
x 7

Bnan Matthew Hobbs

 

INDIVIDUAL ACKNOWLEDGMENT

STATE OF Id nhpmn }

ss

. ne COUNTY }

Belora@e, the undersigned. a Notary Public in and tor this State, on this } day of (le £5 ) '
20 } bersanally eppearcd Bhan Matthew Hobbs. to me known to be the identical personis) who executed the within and foregoing
Guaranty, and acknowle =n O Me that he or she executed the same as hes of ner tree and voluntary act and deed for the uses and purposes
Iheren set torth

Signed the {3 day of . 20 Bl :

a Notary Public
My Commission Expires | } a. .

     
 
Personal FinanciakStaterment ogee sips

Personal Financial Statement

 

 

Simmons Bank

 

 

 

 

 

 

 

 

As of
IF STATEMENT IS JOINT PLEASE COMPLETE THE FOLLOWING:

INDIVIDUAL 4 INDIVIDUAL 2
Name: MPL SAR Name: Biapy Aopes
Address: ly a BAM? ad PL Address: i
City: q: _ State: 0 Zip: “Jeto7 City: State: Zip:
Home Phone: FP: HS. bs Work Phone: Home Phone: 973: HS2+ 6 $14 Work Phone: =
Social Security Number: [4)-44- Ja sr Social Security Number: 444 7§ +445) 4 MOS BT“ ZTN=
Date of Birth: {2 Z 3/ | SF Date of Birth: {72 l5 G
Current Employer: : <i: Yrs.

Current Employer:

 

Position or Occupation:

Position or Occupation:

 

NOTE: If there is a joint party to this financial statement who is either borrowing
Individual 2" must be completed.

_ ASSETS

Cash
Cash Value Life Insurance
Government & Marketable

& Accounts Receivable

ble Securities

Personal

Real

Other Personal

401K & Other Qua
Other Assets

Plans

LIABILITIES & NETWORTH.

to -
Notes Payable to -
Notes to - Secured
Pa to Others - Unsecured
Accounts
unts ble (Include Credit Cards
Rea Mo Payable
Taxes Payable
Loans on Life Insurance
Liabilities o

NET WORTH

Guarantor or
On Leases or Contracts
Tax Claims or Disputes
Credit
Future Capital

O CONTI

SOURCES

For the Year
ges and Salaries

nuses,
and
income

‘CASH

Etc.

Other*

TAVTAL OA OU IAIOORAL

294,000"

TAL LIABILITIES
OTAL ASSETS minus TOTAL LIABIL

000
$0
INDIVIDUAL 2

LIABILITIES

on

INDIVIDUAL 2

[90,000 “"

schedule,

Mortgage/Rent

All Other Debt Service
Income Taxes
Insurance

Child
Other
| BYPENCES

 

CS AMNEY feo:

ry ¥
O UNee

or guaranteeing the credit under consideration, the columns titled “Solely Owned.Individual 2” and "Sole:

Letisr Ys.5
g,

JOINTLY
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 19 of 52
“Alimony, child support, or separate maintenance income need not be revealed ff you do not wish to have it considered as a basis for obtaining credit.

Have you drawn a will? pr a Executor:

 

Are you a defendant in any suits or legal actions?
If yes, describe: wh Oo

Have you ever filed a petition in bankruptcy or has one been filed individually against you? pr/ Oo

Are you an executive officer, director, or principal shareholder of a bank? f/ O Bank:

INDICATE OWNERSHIP/LIABILITY BY CHECKING THE APPROPRIATE BOX IN EACH SCHEDULE.

SCHEDULE A- CASH

ct

 

 

 

SCHEDULE B - LIFE SU OUCE Le pores i in = “OWNED By" column represents Other (eg
“COMPANY

—— Kal [avons

Employer or Trust)]

 

 

  

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE D-NOTES & ACCOUNTS RECEIVASLE

  

 

"PAYMENTS DUE: FROM ears

 

SCHEDULE E - NON-MARKETABLE SECURITIES

   

SCHEDULE F- REAL ESTATE (|
~ DESCRIPTION ©

 

* See attached for additional information.
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 20 of 52

HAPPY HOLIDAYS

 

From: Brian Hobbs <brian@gardenpartyflowershop.com>

Sent: Friday, December 20, 2019 11:32 AM
To: Cecily N. Morris <cmorris@fnbwford.com>
Subject: Re: Thank you

hey Cecily

You are very welcome - those different colored poinsettias are so much
more fun than the sameoldsameold red ones!

Thank you guys for the fancy tower of chocolate - I’m sharing {so me)
with my team today :-)} >

| was thinking through and if | could go ahead and draw down the
remaining 25,000 on the line of credit that would be helpful - we are
going to be out of town and the shop will be open/closed/open during
that time, so it would be helpful to have some in the account in casei
need to take care of anything while i’m gone and | wouldn’t have to
worry about catching on of you guys in the bank. Let me know if | need
to fill out another certificate - only thing’s that’s changed since last
week is that | think a couple checks have come in...

Thanks - I’m really looking forward to starting to work with you guys in
the New Year :-)

Brian

ps Mark gave me the pics of the mail receipts - thank youl!

On Dec 20, 2019, at 9:06 AM, Cecily N. Morris
<cmorris@fnbwford.com> wrote:

Thank you SO much for the flowers!! They are beautiful!

CECILY N MORRIS

Branch Manager
First National Bank & Trust Company

4611 West 6th
Stillwater, OK 74074

Direct Line: 405-533-4478
Office: 405-533-3737

EXHIBIT

s
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 21 of 52

Fax: 405-533-3807
Email: cmorris@fnbwford.com

This message is intended only for the use of the individual or entity
to which it is addressed and may contain information that is
privileged, confidential and exempt from disclosure under applicable
law. If the reader of this message is not the intended recipient, you
are hereby notified that any retention, dissemination, distribution, or
copying the communication is strictly prohibited. If you have received
this communication in error, please notify the sender immediately
and delete the email from your system.
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 22 of 52 |

Cecily N. Morris ‘

I
From: Brian Hobbs <brian@gardenpartyflowershop.com> |
Sent: Monday, February 3, 2020 1:13 PM
To: Cecily N. Morris |
Subject: Re: financial statement

Hey Cecily - that sounds cool - can you go ahead and set it up for me?

brian

On Jan 29, 2020, at 1:43 PM, Cecily N. Morris <cmorris@fnbwford.com> wrote: |
i

You will be approved for a certain amount of money. If a transaction comes through that would cause

you to go negative, a sweep will be pulled over in $100 increments from the money line to cover the

balance. You only pay interest on what you are using of it. If you pay it off and aren’t using it, you won't
be charged anything.

For example, say you're approved for a $2,000 money line and a transaction comes through that would

leave your checking account negative $648. $700 would: pull over from the money line. You would only
pay interest on the $700.

From: Brian Hobbs <brian@gardenpartyflowershop.com>
Sent: Wednesday, January 29, 2020 1:34 PM

To: Cecily N. Morris <cmorris@fnbwford.com>
Subject: Re: financial statement

Thanks Cecily - That sounds like a good idea - especially as we are moving stuff there - how’s it work?
Brian

On Jan 29, 2020, at 10:36 AM, Cecily N. Morris <cmorris@fnbwford.com> wrote: |

Brian,

Attached is your FS. |

Let me know if you're interested in setting up a Money Line for your account. (similar to :
bounce protection)

CECILY N MORRIS

Branch Manager
First National Bank & Trust Company

4611 West 6th C
Stillwater, OK 74074 EXHIBIT

 
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 23 of 52

Direct Line: 405-533-4478
Office: 405-533-3737
Fax: 405-533-3807

Email: cmorris@fnbwford.com

This message is intended only for the use of the individual or entity to which it is addressed and may contain
information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of
this message is not the intended recipient, you are hereby notified that any retention, dissemination,
distribution, or copying the communication is strictly prohibited. if you have received this communication in
error, please notify the sender immediately and delete the email from your system.

<Hobbs, Brian - PFS .pdf>
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 24 of 52

Cecily N. Morris

From: Cecily N. Morris
I
|
{

Sent: Thursday, February 6, 2020 9:25 AM
To: Brian Hobbs
Subject: RE: Acct

No problem Brian. The Money Line will go into effect at midnight tonight.

-----Original Message-----

From: Brian Hobbs <brian@gardenpartyflowershop.com>
Sent: Thursday, February 06, 2020 9:03 AM

To: Cecily N. Morris <cmorris@fnbwford.com>

Subject: Acct

ATTENTION: This email came from an external source. Do not open attachments or click on links from unknown senders
or unexpected emails.

{

|

Hey Cecily - My cc deposit today is over 4,300, which covers our negative balance - | noticed the items paid today were
‘paid with a NSF fee - is the Money Line not active yet? Promise to get this working more smoothly as we transition
everything over to y’all.

Brian
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 25 of 52

Cecily N. Morris

From: Cecily N. Morris

Sent:. Thursday, February 6, 2020 9:25 AM
To: Brian Hobbs

Subject: RE: Acct

No problem Brian. The Money Line will go into effect at midnight tonight.

nooo Original Message-----

From: Brian Hobbs <brian@gardenpartyflowershop.com>
Sent: Thursday, February 06, 2020 9:03 AM

To: Cecily N. Morris <cmorris@fnbwford.com>

Subject: Acct

ATTENTION: This email came from an external source. Do not open attachments or click on links from unknown senders
or unexpected emails. ,
|

i

Hey Cecily - My cc deposit today is over 4,300, which covers our negative balance - | noticed the items paid today were
‘paid with a NSF fee - is the Money Line not active yet? Promise to get this working more smoothly as we transition
everything over to y'all.

Brian

EXHIBIT £.

 
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 26 of 52

National Bank & Trust Company
FIRST

 

Credit Memorandum

To: Loan Committee

Officer: Chris Harris

Prepared by: Dusty Bradley

Date: November 21, 2019

Purpose of Request: 1) $250,000 SBA Express (50% Guarantee) Installment Note to

Refinance Business Debt
2) $100,000 SBA Express (50% Guarantee) RLOC for
Operating Expenses

 

True Colours, inc

Brian Hobbs

 

 

Purpose of Loan Amount Requested
1) SBA Express (50% Guarantee) Installment Note to Refinance RCB
Note (Balance: $195,000) and Credit Cards: BoA ($17,150), Citibank

 

 

 

 

 

 

 

 

 

 

 

($10,733), Paypal ($6,016), Amex ($21,101) $ 250,000.00
2) SBA Express (50% Guarantee) RLOC for Operating Expenses $ 100,000.00
‘Total Requested $ 350,000.00
A/R Report &
A/R, Equipment, Office Equipment, Furniture, Asset List
| 77 19
55%

Rate Term Amortization
1) 5.75% |5-year fixed rate term note cm 5 Years
2) 5.75% |Annual RLOC ——— 12 Months

 

 

 

 

 

DSCR Debt/Asset
1.97x 44%

 

 

 

 

 

Comments:
The beginning balance for the RLOC will be all fees and closing costs for the two loans.

Loan Policy Exceptions:

None

ewer
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 27 of 52

Fi RET National Bank & Trust Company

 

Management Experience & Client Histo

 

Management:

 

Name Title Function

 

 

 

Brian Hobbs Owner Manager 100%

 

 

 

 

 

Existing Loans:

 

 

 

 

 

 

 

Borrower Loan# | Amount | Balance _ | Collateral
N/A |

 

 

 

 

Deposit Relationship:

 

 

 

 

Nameon Acct | Acct # Date Opened
N/A

 

 

 

 

 

 

Comments:

Brian Hobbs is the sole owner of True Colours, Inc, which operates as a retail florist shop under
the name Garden Party Florist in Stillwater, OK. Brian is married to his husband, Mark Sarno.
Mark gets the majority of his income through a trust fund. Brian and Mark are platinum-level
donors to the OSU Foundation, donating $218,000 in FY19 (July 1, 2018-June 30, 2019). Their
home mortgage is also through the OSU Foundation.
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 28 of 52

— Bank & Trust Company
FIRST
Balance Sheet Analysis

Financial Statement: True Colours, Inc.

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance Sheet
Assets 12/31/2016 12/31/2017 12/31/2018 3 Yr Av
Cash $ 10,362 | $ 35,695 | $ 18,129] $ 21,395
Accounts Receivable $ 3,241 | $ 2,636 | $ 9.208 | $ 5,028
Inventories $ 77,420 | $ 73,228 | $ 78.667 | $ 76,438
Other Current Assets $ 13,370 | $ 7,192 | $ 5,622 | $ 8,728
Buildings & Other Depreciabk Assets | $ 342.769 | $ 707,692 |$  560,004|/$ 536,822
Less: Accumulated Depreciation $_ (190,592)| $ _(469,736)| $ (418.135) $ (359,488)
Total Assets $ 256,570 $  356,707/$  253.495|/$ 288.924
Liabilities
Other Current Liabilities $ 4.114/$ 5,177 | $ 3,487 | $ 4,259
Notes Payable $364,844} $ 522.981} $  293,9801$ 393,935
Liabilities $ 368.958} $ 528,158/$  297.467]$ 398.194
Net Worth/Capital $(112,388)) $ (171,451)} $ (43,972) $ (109,270)
Debt to Asset Ratio 144% 148% 117% 138%
+Accumulated Depreciation $ 190,592 $ 469,736 5S 418,135 $ 359,488
Adj. Total Assets $ 447,162 5S 826,443 $ 671,630 S$ 648,412
Adj. Net Worth $ 78,204 §$ 298,285 $ 374,163 5S 250,217
Adj. Debt to Asset Ratio 83% 64% 44% 61%
Comments:

True Colors balance sheet is pulled from their tax return Schedule L. At the end of 2019, they
had $18,129 in cash, $9,208 in accounts receivable, and $78,667 in Inventories. Their total
liabilities amounted to $297,467. Their adjusted net worth, after adding back depreciation, is
$374,163 and their debt to asset ratio is 44%,

Financial Statement: Brian Hobbs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance Sheet
Assets 12/31/2017
Cash $ 121.400
Cash Surrender Value of Life Insurancd $ 9,000
Notes & Accounts Receivable $ 100,000
Ownership in True Colours, Inc $ 500,000
Personal Residence $ 1,300,000
Vehicles $ 154,000
Other Personal Assets $ 165,000
Total Assets $ 2,349,400
Liabilities
Credit Cards Payable $ 61,000
Mortgages $875,000
Vehicles $ 92,000
Liabilities $ 1,028,000
Net Worth/Capital $ 1,321,400
Debt to Asset Ratio 44%

 

 

 
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 29 of 52

OF sin Bank & Trust Company

Comments:
Brian’s net worth is $1,321,400 and his debt to asset ratio is 44%. Included in Brian’s assets and
liabilities are all assets and liabilities he shares with his husband Mark, including cash, non-

marketable securities, their personal residence, vehicles, other personal property, and credit card,
real estate, and vehicle debt.

 

Income Analysis

Cash Flow & Income Statement: True Colours, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income Statement 2017TR  _2018TR 2019P&L 2 Yr Avg
Gross Sales $__ 568,077 |$ 511.214 | $ 544,659] $ $39,646
Cost of Goods Sold $ 79.292 |$ 21,204 |$ 92868]S 50248
Other Income $ - $ 4,597 | $ - $ 2,299

Gross Profit $_ 488.785 |$ 494.607 | $ 451,791] $ 491,696
Depreciation $279,150] $ 90,787 | $ - $ 184.969
Interest $17,000] $ —22.941|$ 14.736]$ 19,971
Other G & A Expense $__ 320.233 |$ 78,895] $ 224908/$ 199564

Net Profit $_(127,598)| $ 301,984 | $ 212.057] $ 87,193

+ Depreciation $__279,150|$ 90,787 | $ > $184,969

+Interest $17,000 | $ 22.941] $ 14.736|$ 19971

Cash Flow Available for Debt Service $_168,552 | $ 415,712 | $ 226,793 | § 292,132

Debt Service Require ments

Proposed Loan | $57,650

Proposed Loan 2 $ 5,750

Credit Cards $10,752

Automobiles $40,920

Total Debt Service Required $ 115,072

Excess Cash Flow $ 111,721

Debt Service Coverage Ratio 1.97

Comments:

Brian’s income comes from his Garden Party Florist shop in Stillwater, OK, The 2019 P&L is
annualized from their 9-month P&L. Sales for 2019 are projected to be $544,659. The cash flow
available for debt service is $226,793, and the total debt service is $115,072. The DSCR is 1.97x.

The cash flow does not include Mark’s earnings, including those through his trust fund, which
amounts to approximately $275.000/year. In 2018, Brian donated $55,338 to the OSU
Foundation. Brian and his husband, Mark, are Platinum donors to the OSU Foundation. FY19
(July 1, 2018-June 30, 2019), they gave a combined $218,000 to the OSU Foundation.
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 30 of 52

1

Fi RST ae Bank & Trust enna

 

Repayment Analysis

Primary Repayment:

Primary repayment will come from the ordinary income of Brian’s Garden Party florist shop in
Stillwater, OK. The 2019 P&L is annualized from their 9-month P&L. Sales for 2019 are
projected to be $544,659. The cash flow available for debt service is $226,793, and the total debt
service is $115,072. The DSCR is 1.97x.

Secondary Repayment:

‘Secondary repayment will come from the liquidation of collateral. Collateral includes all
accounts receivable, equipment, office equipment, furniture, and general intangibles, The total
collateral value is $869,221 and the LTV is 44%.

Tertiary Repayment: _

Tertiary repayment will come from the liquidation of Brian Hobbs’ personal assets. Brian’s net
worth is $1,321,400 and his debt to asset ratio is 44%. Included in Brian’s assets and liabilities
are.all assets and liabilities he shares with his hisband Mark, including cash, non-marketable

securities, their personal residence, vehicles, other personal property, and credit card, real estate,
and vehicle debt.

Other Business to Pursue:

 

Additional Notes:
Request for additional loan using 2 mortgage on personal residence.

Interest Rate Shock Analysis - Loan 1

‘Annual
pmt

    

 

$57,650|._$59,050] $60,471| $61,912] $63,373

Interest Rate Shock Analysis - Loan 2, Fixed Rate

 

 

 

 
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 31 of 52

Chris Harris

ee

From: Brian Hobbs <brian@gardenpartyflowershop.com>
Sent: Thursday, December 12, 2019 10:35 AM

To: Chris Harris

Subject: Re: First national bank and trust docs

Hey Chris -

| have the payoff letter from RCB - do you want me to scan it over to you now or | can just bring it tomorrow - let me
know what you prefer and when you want me there.

Brian

On Dec 10, 2019, at 1:56 PM, Chris Harris <charris@fnbwford.com> wrote:

Brian,

| received the tax transcripts back today so go ahead and order the loan payoff for Monday, December
16". Make sure they include a Per Diem (Daily Interest) with the loan payoff. We’re on track for a
Friday loan closing. Let me know if you have any questions.

Thank you,

Chris Harris
Regional Manager
Senior Vice President

First National Bank & Trust Company of Weatherford
4611 W. 6th Ave

Stillwater, OK 74074

P: (405) 533-3737

F: (405) 533-3805

NMLS ID: 675655

<image001.jpg>

This message is intended only for the use of the individual or entity to which it is addressed and may
contain information that is privileged, confidential and exempt from disclosure under applicable law. If
the reader of this message is not the intended recipient, you are hereby notified that any retention,
dissemination, distribution, or copying the communication is strictly prohibited. If you have received this
communication in error, please notify the sender immediately and delete the email from your system.

From: Brian Hobbs <brian@gardenpartyflowershop.com>
Sent: Monday, December 09, 2019 9:43 AM
To: Chris Harris <charris@fnbwford.com>

Subject: Re: First national bank and trust docs EXHIBIT
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 32 of 52

Hey Chris -

Hope you had a good weekend - | have the cc statements ready for you - I'll get the payoff info for you -
when should | request it for?

Brian

On Dec 5, 2019, at 8:47 AM, Chris Harris <charris@fnbwford.com> wrote:

Which place has most of the collateral? The warehouse? If so, is it the building behind
Firehouse Subs?

Chris Harris
Regional Manager
Senior Vice President

First National Bank & Trust Company of Weatherford
4611 W. 6th Ave

Stillwater, OK 74074

P: (405) 533-3737

F: (405) 533-3805

NMLS ID: 675655

<image001.jpg>

This message is intended only for the use of the individual or entity to which it is
addressed and may contain information that is privileged, confidential and exempt from
disclosure under applicable law. If the reader of this message is not the intended
recipient, you are hereby notified that any retention, dissemination, distribution, or
copying the communication is strictly prohibited. If you have received this

communication in error, please notify the sender immediately and delete the email
from your system.

From: Brian Hobbs <brian@gardenpartyflowershop.com>

Sent: Thursday, December 05, 2019 8:22 AM
To: Chris Harris <charris@fnbwford.com>

Subject: Re: First national bank and trust docs

Yep. 2 works for me - would you like to meet at the shop or warehouse?

Sent from my iPhone

On Dec 5, 2019, at 7:45 AM, Chris Harris <charris@fnbwford.com>
wrote:
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 33 of 52

Are you available about 2PM today? | just need to look around at the
collateral and take some pictures for the file. It shouldn’t take very
long.

Thank you,

Chris Harris
Regional Manager
Senior Vice President

First National Bank & Trust Company of Weatherford
4611 W. 6th Ave

Stillwater, OK 74074

P: (405) 533-3737

F: (405) 533-3805

NMLS ID: 675655

<image001.jpg>

This message is intended only for the use of the individual or entity to
which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure under applicable law. If the
reader of this message is not the intended recipient, you are hereby
notified that any retention, dissemination, distribution, or copying the
communication is strictly prohibited. If you have received this
communication in error, please notify the sender immediately and
delete the email from your system.

From: Brian Hobbs <brian@gardenpartyflowershop.com>

Sent: Wednesday, December 04, 2019 4:15 PM
To: Chris Harris <charris@fnbwford.com>
Subject: Re: First national bank and trust docs

Hey Chris - awesome - yeah was in touch with her and we'll take care of
that tomorrow. Mark mentioned that you needed to come take some
photos - do you want to set up a time tomorrow to do that? We can
meet at the warehouse or the shop. Don’t know what all you need. |

can make myself available pretty much anytime - just let me know what
works for you - thanks - Brian

Sent from my iPhone

On Dec 4, 2019, at 3:53 PM, Chris Harris
<charris@fnbwford.com> wrote:

Brian,
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 34 of 52

| think | have everything | need to get started

initially. You might start gathering the credit card
statements for the cards we are refinancing. Cecily will
be contacting you regarding the deposit accounts.

Thank you,

Chris Harris
Regional Manager
Senior Vice President

First National Bank & Trust Company of Weatherford
4611 W. 6th Ave

Stillwater, OK 74074

P: (405) 533-3737

F: (405) 533-3805

NMLS ID: 675655

<image001.jpg>

This message is intended only for the use of the
individual or entity to which it is addressed and may
contain information that is privileged, confidential and
exempt from disclosure under applicable law. If the
reader of this message is not the intended recipient,
you are hereby notified that any retention,
dissemination, distribution, or copying the
communication is strictly prohibited. If you have
received this communication in error, please notify the
sender immediately and delete the email from your
system.

From: Brian Hobbs

<brian@gardenpartyflowershop.com>

Sent: Wednesday, December 04, 2019 8:46 AM
To: Chris Harris <charris@fnbwford.com>

Subject: First national bank and trust docs

ATTENTION: This email came from an external source.
Do not open attachments or click on links from
unknown senders or unexpected emails.

With these you should have everything - please let me

know you receive everything and if | missed anything
Thanks Chris

Brian
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 35 of 52

RCB

BANK

 

 

 

 

 

 

 

 

 

That’s my bank!
Pa Uest

Date: 12/11/19

To: RCB Bank

Attn: Kristy D Werner

Fax:

Re: True Colours Inc

LOAN: 2921781

LEGAL: All Inventory, Chattel Paper, Accounts, Equipment and GI
Balance: $189,280.81
Interest: $1,198.77
Memo Post Amount

Late Charges

Payoff Fee:

Total $190,479.58

 

Please Add $31.55 | PERDAY

only given as ‘s di iease leim accourdinagly**

Upon receiving the correct payoff, all RCB Bank liens will be released.

Liens and Mortgages and Assignement of Rents will be released.
f this loan is a line of credit - our Borrower must send a written

request for the loan to be closed.

RCB BANK

Jamie D Colbert Overnight Address: Address:
918.342.7114 300 W Patti Page Bivd PO Box 189
918.342.7160 Fax Claremore, OK 74017 Claremore, OK 74018

oC

|
$55.BANK.RCB | RCBbank.com | sie% xowises
jommnccnenrs CASE ROOST MS ISS tte eI ORIG ing De ram emt
| der Hemant 403339

Went lore, Cordel, 16xior, Mumioer & Gites FOIE
Owdarona

OA aT

a REMITTER
{ TRUE COLOURS, ING. /¢ LOAN PROCEEDS g6-120/1031
DATE December 16, 201%
a
a Oe §6tee #190, 479 28K
it

. eke 30.47 Spo. SScrs i

SIGNATURE REQUIRED OVER $10,000.00

   
 

rao ily.t tae eect

i CASHIER’S CHECK

IF
#8 inate =:

whO3339" 1203402 20u0 "600 oa 30
csssnasiadieteuieene Sr imme RE TO es “se resume Rar RAR

EXHIBIT Z.

 
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 37 of 52

 

TO AL We Reo’ ge ok

| Ale, t oe 6 OSes
weet. Lie aca
Wear pens
<1 amyl Ma Boa 9th
32.0 OO arene,
Ral foe. “eon e
ag ips

 

 

 

Og.

T-2T-6T
STSOTLOPEO

ET ERT
hea ab el wae

Tesajigial

Bg BET ers
AVN Alia (to

 

#uaH BeuoNg ()
   

a Ss

FIRST NATIONAL BANK AND
TRUST £0. 0 Or WEATHERFORD
vais, Coen torso & a FBI

 

409941

 

O04 ao
REMITTER
TRRE GLUES, IN 86-120/1031
, December LF. S017
mvapieTo  CRTSE CARD SERVINES ACC THITBESSGeeT5I7SS n 5
= a.3 7 ay, beat | Pr lel, ce s
me TES SESS Sige GES cNOT NEGOTIABLE
FEE COLLECTED
a
t ‘s
CASHIER’S CHECK — Y\
Liet: PROCEED? SET oe 2 DAIL AL

WBOO O83

MGOS3L kit 1240940 b 2O4N

oe mete . ; . =

eur

 

SH

009

<VvOO WMAw-HmMyD

 

 
Case: 20-10845

e9SeSSsh
e7SeSss SNIIIO’d WYO] sOuay ~ df
TREEOb fH TETWaS

LH S500 £1AS sooo
| wang 71 2619- jo USN USCA

68°296°9T | "J*ITTAS

Doc: 130-1

Filed: 07/01/20 Page: 39 of 52

gee molec ss
eOlon error #005

2019-12-1

0008718174

Batch 74682606

ee
 

 

ee sO Oe eC Tou TOPOL LO es. OO I ren
ws
Aa a _403340

Weaterlont, Cardel, Hetion, Momsen & Sulwater FING
Ohlinors

 

REMITTER ... ...-- .
eee —cea panes 86-120/1031
Ceaceanoar 17, nis
SMERICHN EUPRESS 9-yIO0E £02 225 .82°
PAYABLE TO
EB fa) OEM OY Py ene
oseeto sts SSE Etec 5S =NOTNEGOTIABLE
we -CASHIER’ S CHECK
Ler

LHe See oe,

 

 

MLOASGOw" HstOab0b 20K “BOO Bee 0049

 

exw

<D0O0O "BMAwn-OoOmD

 

 
 

Case: 20-10845

{
Z29S2SScH
Z2pGesss SOsII0Yd KYOT toay - gy
Obesoh 4 TeTJas
9H SSOO SLKS: sono
0005715170 2019. : 2 WES Bik iaoeveEst

GG°0¢8*22 *J"ITTAS

 

Doc: 130-1 Filed: 07/01/20 Page: 41 of 52
|

>103101204<_ -

FNB Hie ee=tord #005
2019-12-

SoosTLe170

Batch 74682606

 
   

ght?

GE HELE 403342

‘s F Nestea, CoO, on Nowe 8 Suiveaiet FbIc % —

‘ Orthos Be

REMITTER .
} TRE GLE, TNC 86-120/1031
{ Dagember 17. Lo1*

CHASE CARD SESVICES actTs StceTs4ongs4eo74 at
PAYABLE TO
SAY mic? “a > iF igi
nveShwGils $s isc £3 oT NOT NEGOTIABLE
Sih, COLLECTED

 

LO PROCEEDS SLELE=2

<vO0O 4BWMAa-OmpD

 

CASHIER’ S CHECK Ro 6

MLO ew wWt1O3408 FO WBO0 O83 oog

 

ott cer = t

 

EXHIBIT at

 

 
 

Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Pagé:4

 

zpszeccy
9S2888 SO3R00N4 OT soaay « %
aa tH Tetag
pan O SiNs Sogo >103101204<
0005718172 2019 12m mG eRtetaLRacIESE ENB Weatherford #005
#6" T8e"TT "2"IT Tas 0005715172

Batch 74682606
 

piss PO TOOTS

REMITTER

 

“DOC Tool

Fue. UffPolizyu

FIRST NATIONAL BANK A
TRUST CO. OF AVEATHERFORD

We. -
300-1725

fe Weshertrt, Cove, Hon, armen & Satuatr FAG
Okdaboma

403343

 

 

R
Thue COLOURS, THe ge-120/1031 &
Dece oer LF. firs °
CITE CazDs #54S6 PEST 0s :
PAYABLE TO E
mite Sty be oS" Sot, Eb“ cyNOT NEGOTIABLE R
——~ :
'E PAI P
| CASHIER S CHECK Br 8 Y

Qan F RASeos7 DAIL ere

WLOAILS wWtL0Fh02 20K Mm@B00 O85 009
i ai a Bn Na aie Sit ae ti

 

EXHIBIT ‘a

 

 

 
| Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 45 of 52

| epszscce
CPE2S5S SUSBIONd AYOT © souay — yy
LbEL0b st Tetzag

a een
| 0005715173 2019 24 Sodio beaWesy BNE Weatherford #005
: eae
PO'SL9"b 869 "ITTaS Batch 74682606

 
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 46 of 52
DISBURSEMENT REQUEST AND AUTHORIZATION

 

 

 

 

 

 

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer | Initials
$250,000.00 | 12-4 3-2019 |12-13-2024 5552562 os XX-XXXXXXX cae

 

 

 

 

 

References in the boxes above ara tor Lender's use and de nol limit the a icability of this document to Particular joan or item.
Any item above containing orited the ete hi ia

“=**" has been length limitations.
Borrower: true Colours, Inc. (TIN: XX-XXXXXXX)

 

 

Lender: First National Bank & Trust Co of Weatherford
602 $ Main St STILLWATER WEST BRANCH
Stillwater, OK 74074 4611 W 8TH AVE
STILLWATER, OK 74074
(405) 633-3737

 

LOAN TYPE. This is a Fixed Rate (8.750%) Nondisciosable

Loan te a Corporation for $250,000.00 due on demand and, if no demand, on
December 13. 2024.

PRIMARY PURPOSE OF LOAN. The pnmary purpose of this isan is for
C1 Personal, Family, or Housshoid Purposes or Parsonal Investment.
B Business (including Real Estate Investment),

SPEGIFIG PURPOSE, The Specific purpose of this loan is SBA Express (50% Guarantea) Installment Note to refinance RCB Note and Credit
Caras.

DISBURSEMENT INSTRUCTIONS. Borrower undersiands that no joan proceeds will be

disbursed until all of Lender's Conditions for making the
loan have been salisfied. Please disburse the loan proceeds of $250,000.00 as follows:

Amount paid on Borrower's account: $190,479.58
$190,479.58 Payment on Loan # Cashier's Check to RCB
Amount paid to others en Borrower's behalf: $55,740.42

$22,820.55 to Cashiers Check to Amencan Express *9-73008

316,962.88 to Cashiers Check to Chase Card Services Acct#
$388540066353755

$11.281.94 to Cashiers Check to Chase Card Services Acct#
5524754000869931

$4,675.04 to Cashier's Check to Citi Cards “3486
Other Charges Financed: $3,780.00

$30.00 ucc Recording Fee

$3,750.00 SBA Guaranty Fee

—_
$250,000.00

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND WARRANTS TO LENDER THAT THE
INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S
DeTes Papeete AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS AUTHORIZATION IS
DATED DECEMBER 13, 2079.

Note Principal:

BORROWER:

 

 

ewan Wer NTE BAI Cope Fees UA Copceen "S820 AP Retervet om LOTS LEE TRF Pe COMM BEL

exw
Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 47 of 52

First National Bank Borrowing Base Certificate

Vy

Borrower: True Colours, Inc Date: Lt

Complete the following information from the most recent Accounts Receivable Aging Summary
and/or Balance Sheet (both reports must be within the past 30 days).

~
Accounts Receivable Aging Summary Date: / ~/ {> / 4
Total Accounts Receivable 5 9 & g O

LESS: Ineligble Amounts (Amounts over 90 days past due)
Total Eligible Accounts Receivable Ss O

Advance Rate 75%

Total Margined Receivables Amount 4y af 7 E { )
: src
Inventory Summary Valuation Date: is

te
Total Inventory Amount GO
Advance Rate 75

Total Margined Inventory Amount H/o, 00%
Available Borrowing Base HGH Jer
LESS: Current Loan Balance

Available Funds (Payment Due)

 

For purposes of securing credit from First National Bank & Trust Company, | hereby certify that
the above information is true and correct in all material respects. This certificate is made and
given in compliance with Loan Agreement dated 12/13/19.

: at ae
By: ee inte A. Date: ! [s

Title: Pui oe

EXHIBIT J

 
CAIVRS Presgggxingo-10845 Doc:130-1 Filed: 07/01/20 Page: 48 of 52

 

Page | of 1
CAIVRS Prescreening
Business Background Steps for Processin Field Descriptions
i Message: CAIVRS AUTHORIZATION SUCCESSFULLY COMPLETED
SUCCESS
Borrower TIN XXX-XX-XXXX Authorization Number: AXXXXXXXX
Agency Case Case Phone
Name Number Type Referral
Coborrower 1 SSN XXX-XX-XXXX Authorization Number: AXXXXXXXX
Agency Case Case Phone
Name Number Type Referral
Coborrower 2 N/A Authorization Number:
Coborrower 3 N/A , Authorization Number:
Coborrower 4 N/A Authorization Number:

 

CAIVRS Home New Request

Comments or Need Assistance <CAIVRS A dministration>

exwipr KO

https://entp.hud.gov/caivrs/secure/f1 7evrs.cfm 12/3/2019
Case: 20-10845

Doc: 130-1 Filed: 07/01/20

Asset Detal bin A. aa 9

Page: 49 of 52

 

 

 

 

 

PROPERTY DESCRIPTION AMOUNT GOST |
OFFICE EQUIPMENT FIXTURES, FURNITURE, $64,644.37.
502 S MAIN AND 520 W 6TH |
ELECTRONICS 2 <i| ‘$23,000.00
2015 HONDA-ODESSEY Pai -$16,350.00-
‘EVENTCHAIRS / $215, 500.00
EVENTTABLES st—CS po gaz, 500.00
EVENT SILVERWARE $12,000.00
EVENT STEMWARE _ aa. ee $1,367.00 |
EVENTCHINA a me $14,800. 00 |
EVENTDECOR : $77,750.00 |
EVENTLINENS : ee, ere | - $73,500, =
EVENT ; FURNIBUBE ~ $18,915.00 |
EVENT FIXTURES : 1 - $56,000. 00.
‘EVENT EQUIPMENT eg 2 per eetinaee $19,500.00 |
EVENT Mi MISCELLANEOUS — $3,100.00
EVENTRENTALSIGNS = $2,481.25.
‘MIELE ROTARY PRESS ~ : $13,750.00 |
SHOWROOM | FURNITURE a "$79, 342.50
SHOWROOM INVENTORY — , | $83,800.00
RAM PROMASTER — ittsizrsCists $27,630.00
pe $967,675.12

Gaeden Yao
 

 

 

 

 

 

 

 
  

26 d EVENT SILVERWARE
27 d EVENT STEMWARE
23 d CHINA
29 d EVENT DECOR
30 d EVENT LINENS
31 VENT FUI
32 d EVENT
33 EVENT EQUIPMENT
d ISCELLANEOUS

3 EVENT RENTAL SIGNS
37 EVENT RENTAL PAINTING

gous

6/01/16
G/OL/16

38 EVENT RENTAL HEATING & CC’ 6/01/16

39 EVENT SENTAL PLUMBING

  

CELLANEOUS
49 d MIELE ROTARY PRESS (2)

 

SOG
S/T

11/13/17

  

  

3
Sapessseesecess

peSepee:

1,017.58
101922

  

   

 

eoceotgoocococeos

   

224

SSSseeeeesesses

Soosoosoop
S8888s8sss

  

 

cobb
Soe

 

   

   
 

34,000.00
§,750.00
7,000.00
3,500.00
7,500.00
8,500.00

1,218.00
1341.35
750.00

   

   

13,600.00
13,500.00

1B, ae 00
00

47,183.67
7,979.59
9,714.29
4,857.14

10,408.16

11,795.92

1,690.29
153585
858.75
582.57
583.50
15,542.86
15,428.57
5,782.86

 

 

  

5,947.52

 

33 30.61
~ 3,306.12
ae?

  
  

$3,131.19
85.49

  
   

 

        

18,734.69

   
 

- 2i5. 2 JADE:

 

14,868.81 200DB
2,514.58 “200DB
3,673.47 200DB
1,836.74 200DB
3,935.86 200DB

2
1246356 200DB
1,443.15 200DB
691.34 200DB
639.18 200DB
1,032.16 ISODB
577.12 150DB
391.51 150DB
392.15 150DB

13;340.57 200DB
‘624.49 200DB
0.00 200DB
0.00 200DB
0.00 200DB
0.00 200DB

 

 

 

Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 50 of 52
100582 True Colours, Inc. 06/14/2019 11:01 AM
XX-XXXXXXX Tax Asset Detail 1/01/18 - 12/31/18 Page 1
FYE: 12/31/2018 , 3 a :
ay Date In Tax Sec 179 °° Tax Tax-Prior Tax Current Net Tax Tax
t * ‘weit tin ‘Service Cost BonusAmt Depraciation aces End Depr Book Valve Method’ Period
a
“1. OFFICE FURNITURE 01/14 | 5,002.00 0.00 2,501.00 4,220.66 , 3,24, 4,443.90 558.10 200DB 1.0,
2 COMPUTERS g01N4 3,500.00 0.00 1,750.00 3,197.60 201.60 3,399.20 100.80 200DB 5.0
3 Se eee TO o/01/14 570.00 0.00 285,00 481.08 25.41 506; 63.51 200DB 7.0
4 _ DISPLAY PIECES 91/14 1,965.00 0.00 982.50 1,658.15 87.67 1,745.82 219.18 200DB 7.0
5 TELEPHONE SYSTEM 9/0/14 226.0 0.00 113.00 190.65 10.10 200.75 25.25 200DB 70
6 COPIER 9/0114 248.00 0.00 124.00 209,37 11.04 220.41 27.59 200DB 1.0
7 TELEVISION s/0L/14 487.00 0,00° . 243.50 411.20, 21.66 432.86 $4.14 200DB 7.0,
8 HOL/14 136.00 0.00 68.00 114.86 6.04 120.90 15.10 200DB 7.0
9 GLASS. 9/01/14 64,00 0,00 32,00 54.16 2.81 56.97 7.03 200DB 7.0
10 SHELVING 9/01/14 1,555.00 0.00 777.50 1,312.29 69.35 1,381.64 173:36 200DB 7.0
11“ PAINTING 9OL4 1,793.00 0.00 896,50 172.62 62.04 1,234.66 $58.34 150DB 15,0
12 ADT SECURITY SYSTEM 1014 759.00 0.00 379.50 496.56 26.24 $22.80 236.20 150DB 15.0
13. COOLER 9/01/14 13,013.00 0.00 6,509.00 8,509.86 45081 8,960.67 4,057.33 150DB 15.0
14 WINDOW TREATMENTS 9/01/14 4,803. 0.00 2,401.50 3,140.15 166.29 3,306.44 1,496.56 150DB 15.0
15. SPEAKERS 9/01/14 871.00 0.00 435,50 $69: 30.11 600.03 270.97 150DB 15.0
16 LIGHTING 9/01/14 2,386.00 0.00 1,193.00 1,560.04 82.60 1,642.64 743.36 150DB 15.0
17 FLOORING 9/01/14 4,696.00 0.00 2,348.00 3,069.60 162.64 3,232.24 1,463.76 150DB 15.0
18 WORK BENCHES 9/01/14 2,567.00 0.00 1,283.50 1,678.35 88.87 1,767.22 799.78 150DB 15.0
ATOR Oita pH >
901/14 366.00 0.00 183,00 239.15 12:69 251.84 114.16 150DB 15.0
21 SIGNAGE siete 500, 0.00 1,634.68 86.53 1,721.21 15.0

    

       

  
  

   
 

 

 
 

 

 

Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page: 51 of 52
100582 True Colours, Inc. : ied _ 06/14/2019 11:01 AM
XX-XXXXXXX Tax Asset Detail 1/01/18 - 12/31/18 Page 2
FYE: 12/31/2018 ~ ,
Aj Date In Tax Sec 179 Exp Tax Jax Curent Tax Tax Net Tax - Tax
Asset t Property Description Service Cost Current=¢__Bonus Amt_ Deprciation Depreciation _EndDepr_ Book Value Method’ Period
z tinued) 4
50, SHOWROOM FURNITURE 6/OVLT 85,403.00 0.00 42,701.50 48,801.71 10,457.51 59,259.22 26,143.78 200DB 7:
sv Bueesaee (1) Pa 13,163.00 0.00 * fo91o0 13, 183.0 an is 00° 13,1 7,

 

 

 

  

 
     

   

 

 

   

 

0.00 200DB

 

 

 

 

— eee ——3000:00-——— 0.6
4 No Group 751,875.00 0.00c 414,159.75 482,919.41 ' 90,791.39 573,710,80 178,164.20
“Less: Dispositions and Transf 191,871.00 - 0.00 0.00 149,526.20 | 0.00 155,575.45 36,295.55
Net No Group 560,004.00 0.00c 414,159.75 333,393.21 90,791.39 418,135.35 141,868.65

= —E—— ES
Grand Total 751,875,00 0.00c bigs 482,919.41 90,791.39 573,710.80 178,164.20
Less: Dispositions and Transfers 191,871,00 0.00 0.00 149,526.20 0.00 355,575.45 36,295.55
A Net Grand Total 560,004.00 0.00 414,159. 75 333,393.21 90,791.39 418,135.35 141,868.65

 

 
 

 

 

Case: 20-10845 Doc: 130-1 Filed: 07/01/20 Page (ey of 5 by) Ybr©
FIRST MONEY LINE APPLICATION 4 npr

 

picacemnemmnsnse ———— —— = ry
| RE TAM! Read nese Directors be (erng ta A * prenpeain Res |
7 yeu Be apnteng for india Cre ewiuel ecco ym “ eo ann are relyig = you met one wees 1
| Speyer of ihe och requested pes omy Sechona AD |
you are epotying fo ony cred wer eee oe try © CAE erm + Wiha you Beet anette person a nl Sew Inet ame
| a x |
| ‘ve to anes Pow - Kae hic -
| ooeeny te exiwue ore ye Adewdtuas RongUn Bul are “eng on come fom alme vuceee? cr neperate mantenence cron the rornd oF nasats  anniier nara ea x {
| ecantment of ihe cred mule? Siete a4 Sections fo he ertect posabia proving of coon | about ihe person on whowe BERNE AOD OF mm ackerence ayers |

SECTION A -

HOME PHONE Th PONE

HECKING ACCOUNT NUMALK

How 6 7 AT THIS ADDRESS

ADDRESS
IMMETNATE PREVIOUS ADDRES TH Sa wT
> HS ADD

“TT¥ ANT STATI -
ét

OF NUMBER STATE HOATE

\

TY NUMBER
* .

DRE SS AND RE LATIONSH® OF TW NEAREST RELATIVES WO LIVING WATH YOU O : 9 on

 

: UTIONS USEE
Dic recung Account (3 Smongs Accourt Sate Depos! # S

Ne No ) Gent of Depost

PRESENT E THLY Cat

es 0 ~ From o De (Ahmony chvd suoport of
separate manionance income Ness Not bS revepied # you do not wen io
hr 4 a for rs

MONTHLY
INC OME

HOW L HOW OF TEN

to banka credit unions, stores, _ Child support, separate maintenance, rent, mort

CREOITOR c . JANTHLY
ei COLLATERAL RAvEENT

HOLDER toma rect)

T

Have you ever been Danknupt of had any axigments of garnehments aganst you?

MONTHLY OEBT ASSETS TO
INO 0 YES- IN?

LIABILIT

if
of Appicanon is compated 16 above (Aamonry id support of separaia mate
be

-_ 1 CO-APPLICANT

SUARANTOR ENDOHSER
NL Hn 1

ORIVE UCENSE NUMBER STA

QUAUS CITIZEN
C) Ves ) NO
MY PRINCIPAL FINANCIAL INSTITUTION IS Servoes 0 Crecung Account (0 Sunnngs Account O) Safe Depost 0 FONS USEC
uses No No O Cert of

SIGNA

verything {hee hh Tes BPpecaboN 19 Correct to the omy at pou well retaen thus whelher of 90l joan us approved 1 we eAnonzed Io my Crect ane
ercloyment hustory and 1a anwer quesbons abou! your creck expersence sir ™s

APPLICANTS SIGNATURE DATE CO-APPLICANT/GUARANTORJENDORSE R SIGNATURE (Viner Appt aos! DATE

__ Bs O*

F EXHIBIT i aa as -(0 - oat

 
